Exhibit 10.1
EXECUTION COPY
AGREEMENT AND PLAN OF MERGER
between
F.N.B. CORPORATION
and
COMM BANCORP, INC.
DATED AS OF AUGUST 9, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE 1
  THE MERGER     1  
1.1
  The Merger     1  
1.2
  Effective Time     2  
1.3
  Effects of the Merger     2  
1.4
  Conversion of CBI Capital Stock     2  
1.5
  CBI 401(k) Plan     3  
1.6
  CBI DRP Plan     3  
1.7
  FNB Capital Stock     3  
1.8
  Articles of Incorporation and Bylaws of the Surviving Company     4  
1.9
  Tax Consequences     4  
1.10
  The Bank Merger     4  
ARTICLE 2
  EXCHANGE OF SHARES     4  
2.1
  FNB to Make Merger Consideration Available     4  
2.2
  Exchange of Shares     4  
2.3
  Adjustments for Dilution and Other Matters     6  
2.4
  Withholding Rights     7  
ARTICLE 3
  REPRESENTATIONS AND WARRANTIES OF CBI     7  
3.1
  Corporate Organization     7  
3.2
  Capitalization     9  
3.3
  Authority; No Violation     9  
3.4
  Consents and Approvals     10  
3.5
  Reports     11  
3.6
  Financial Statements     12  
3.7
  Broker’s Fees     13  
3.8
  Absence of Certain Changes or Events     13  
3.9
  Material Adverse Effect     13  
3.10
  Legal Proceedings     13  
3.11
  Taxes and Tax Returns     13  
3.12
  Employee Benefits     16  
3.13
  Compliance with Applicable Law     19  
3.14
  Contracts     19  
3.15
  Agreements with Regulatory Agencies     20  
3.16
  Undisclosed Liabilities     20  
3.17
  Environmental Liability     20  
3.18
  Real Property     21  
3.19
  State Takeover Laws     22  
3.20
  Reorganization     22  
3.21
  Opinion     22  

(i) 



--------------------------------------------------------------------------------



 



                      Page
3.22
  Insurance     22  
3.23
  Investment Securities     23  
3.24
  Intellectual Property     23  
3.25
  Loans; Nonperforming and Classified Assets     23  
3.26
  Fiduciary Accounts     26  
3.27
  Allowance for Loan Losses     26  
3.28
  Subordinated Debt     26  
ARTICLE 4
  REPRESENTATIONS AND WARRANTIES OF FNB     26  
4.1
  Corporate Organization     26  
4.2
  Capitalization     27  
4.3
  Authority; No Violation     28  
4.4
  Consents and Approvals     28  
4.5
  Reports     29  
4.6
  Financial Statements     29  
4.7
  Broker’s Fees     30  
4.8
  Absence of Certain Changes or Events     30  
4.9
  Legal Proceedings     30  
4.10
  Taxes and Tax Returns     31  
4.11
  Employee Benefits     32  
4.12
  SEC Reports     35  
4.13
  Compliance with Applicable Law     35  
4.14
  Contracts     36  
4.15
  Agreements with Regulatory Agencies     36  
4.16
  Undisclosed Liabilities     36  
4.17
  Environmental Liability     37  
4.18
  Reorganization     37  
4.19
  Loans; Nonperforming and Classified Assets     38  
4.20
  Fiduciary Accounts     38  
4.21
  Allowance for Loan Losses     38  
ARTICLE 5
  COVENANTS RELATING TO CONDUCT OF BUSINESS     38  
5.1
  Conduct of Businesses Prior to the Effective Time     38  
5.2
  CBI Forbearances     39  
5.3
  FNB Forbearances     44  
5.4
  Voting Agreements     44  
ARTICLE 6
  ADDITIONAL AGREEMENTS     45  
6.1
  Regulatory Matters     45  
6.2
  Access to Information     47  
6.3
  CBI Shareholder Approval     48  
6.4
  Commercially Reasonable Efforts; Cooperation     48  
6.5
  NYSE Approval     48  
6.6
  Benefit Plans     48  
6.7
  Indemnification; Directors’ and Officers’ Insurance     50  

(ii) 



--------------------------------------------------------------------------------



 



                      Page
6.8
  Additional Agreements     51  
6.9
  Advice of Changes     52  
6.10
  Dividends     52  
6.11
  Certain Actions     52  
6.12
  Transition     55  
6.13
  Tax Representation Letters     55  
6.14
  Moore Voting Agreement     55  
ARTICLE 7
  CONDITIONS PRECEDENT     55  
7.1
  Conditions to Each Party’s Obligation to Effect the Merger     55  
7.2
  Conditions to Obligation of FNB to Effect the Merger     56  
7.3
  Conditions to Obligation of CBI to Effect the Merger     57  
ARTICLE 8
  TERMINATION AND AMENDMENT     58  
8.1
  Termination     58  
8.2
  Effect of Termination     60  
8.3
  Amendment     60  
8.4
  Extension; Waiver     60  
ARTICLE 9
  GENERAL PROVISIONS     61  
9.1
  Closing     61  
9.2
  Nonsurvival of Representations, Warranties and Agreements     61  
9.3
  Expenses     61  
9.4
  Notices     62  
9.5
  Interpretation     63  
9.6
  Counterparts     63  
9.7
  Entire Agreement     63  
9.8
  Governing Law; Jurisdiction     63  
9.9
  Severability     64  
9.10
  Assignment; Third Party Beneficiaries     65    
EXHIBITS:
           
Exhibit A
  Form of Bank Merger Agreement     A-1  
Exhibit B
  Form of Voting Agreement     B-1  
Exhibit C
  Form of Affiliates Letter     C-1  

(iii) 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Section
Acquisition Proposal
    6.11 (e)
Agreement
  Preamble
Articles of Merger
    1.2  
Average Closing Price
    1.4 (d)
Bank Merger
    1.10  
Bank Merger Agreement
    1.10  
BHC Act
    3.1 (b)
Break-up Fee
    6.11 (f)
Cash Amount
    1.4 (a)
CBI
  Preamble
CBI Articles
    3.1 (b)
CBI Bank
    1.5  
CBI Benefit Plans
    3.12  
CBI Bylaws
    3.1 (b)
CBI Common Stock
    1.4 (a)
CBI Disclosure Schedule
  Art. 3 Preamble
CBI DRP
    1.6  
CBI Employment Agreements
    3.12  
CBI Plan
    3.12  
CBI Qualified Plans
    3.12 (d)
CBI Recommendation
    6.3  
CBI Regulatory Agreement
    3.15  
CBI Representatives
    6.11 (a)
CBI Shareholders Meeting
    6.3  
CBI Subsidiaries
    3.1 (c)
Certificates
    1.4 (b)
Change in CBI Recommendation
    6.11 (b)
Claim
    6.7 (a)
Closing
    9.1  
Closing Date
    9.1  
Code
  Preamble
Confidentiality Agreements
    6.2 (b)
Contamination
    3.17 (b)
Contracts
    5.2 (j)
Controlled Group Liability
    3.12  
Credit Facilities
    5.2 (f)
Delinquent Loans
    3.9  
DRSP Plan
    1.4 (c)

(iv) 



--------------------------------------------------------------------------------



 



              Section
Effective Date
    1.2  
Effective Time
    1.2  
Environmental Laws
    3.17 (b)
Environmental Liability
    3.17 (b)
ERISA
    3.12  
ERISA Affiliate
    3.12  
Exchange Act
    4.6  
Exchange Agent
    2.1  
Exchange Fund
    2.1  
FBCA
    1.1 (a)
FDIC
    3.4  
Federal Reserve Board
    3.4  
FINRA
    3.1 (c)
FNB
  Preamble
FNB 2009 10-K
    4.6  
FNB 10-Q
    4.16  
FNB Bank
    1.9  
FNB Benefit Plans
    4.11  
FNB Bylaws
    4.1 (b)
FNB Charter
    4.1 (b)
FNB Common Stock
    1.4 (a)
FNB Disclosure Schedule
  Art. IV Preamble
FNB Employment Agreement
    4.11  
FNB Plans
    6.6 (a)
FNB Preferred Stock
    4.2 (a)
FNB Qualified Plans
    4.11 (d)
FNB Regulatory Agreement
    4.15  
FNB Reports
    4.12  
FNB Stock Plans
    4.2 (a)
FNB Subsidiaries
    3.1 (c)
GAAP
    3.1 (c)
Governmental Entity
    3.4  
Hazardous Substances
    3.17 (b)
HSR Act
    3.4  
Indemnified Parties
    6.7 (a)
Injunction
    7.1 (e)
Insurance Amount
    6.7 (c)
Intellectual Property
    3.24  
IRS
    3.11 (a)
Leased Properties
    3.18 (c)
Leases
    3.18 (b)
Loans
    3.25 (a)

(v) 



--------------------------------------------------------------------------------



 



              Section
Material Adverse Effect
    3.1 (c)
Materially Burdensome Regulatory Condition
  6.1(d)
Merger
  Preamble
Merger Consideration
    1.4 (a)
Multiemployer Plan
    3.12  
Multiple Employer Plan
    3.12 (f)
NYSE
    3.1 (c)
OCC
    3.4  
OREO
    3.25 (b)
Other Regulatory Approvals
    3.4  
Owned Properties
    3.18 (a)
PA DOB
    3.4  
Payment Event
    6.11 (g)
PBCL
    1.1 (a)
PBGC
    3.12 (e)
Person
    3.10 (a)
Proxy Statement
    3.4  
Registration Statement
    3.4  
Regulatory Agencies
    3.5  
Requisite Regulatory Approvals
    7.1 (c)
SEC
    3.4  
Securities Act
    1.6 (d)
SRO
    3.4  
Stock Amount
    1.4 (a)
Subsidiary
    3.1 (c)
Superior Proposal
    6.11 (e)
Surviving Company
  Preamble
Tax Returns
    3.11 (c)
Taxes
    3.11 (b)
The FINRA Stock Market
    3.1 (c)
Third Party
    3.18 (d)
Third Party Leases
    3.18 (d)
Voting Agreement
  Preamble
Withdrawal Liability
    3.12  

(vi) 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER, dated as of August 9, 2010 (this
“Agreement”), between F.N.B. CORPORATION, a Florida corporation (“FNB”), and
COMM BANCORP, INC., a Pennsylvania corporation (“CBI”).
W I T N E S S E T H:
     WHEREAS, the Boards of Directors of CBI and FNB have determined that it is
in the best interests of their respective companies and their shareholders to
consummate the strategic business combination transaction provided for in this
Agreement in which CBI will, on the terms and subject to the conditions set
forth in this Agreement, merge with and into FNB (the “ Merger “), so that FNB
is the surviving company in the Merger (sometimes referred to in such capacity
as the “Surviving Company”); and
     WHEREAS, for federal income Tax, as defined in Section 3.10(b), purposes,
it is intended that the Merger shall qualify as a reorganization under the
provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended
(the “Code”);
     WHEREAS, the members of the CBI Board of Directors and Joseph P. Moore, Jr.
will execute a voting agreement in the form of Exhibit B (the “Voting
Agreement”); and
     WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE 1
THE MERGER
     1.1 The Merger.
          (a) Subject to the terms and conditions of this Agreement, in
accordance with the Pennsylvania Business Corporation Law (the “PBCL”) and the
Florida Business Corporation Act (the “FBCA”), at the Effective Time as defined
in Section 1.2, CBI shall merge with and into FNB. FNB shall be the Surviving
Company in the Merger, and shall continue its corporate existence under the laws
of the State of Florida. As of the Effective Time, the separate corporate
existence of CBI shall cease.

-1-



--------------------------------------------------------------------------------



 



          (b) FNB may at any time change the method of effecting the combination
and CBI shall cooperate in such efforts, including by entering into an
appropriate amendment to this Agreement, to the extent such amendment only
changes the method of effecting the business combination and does not
substantively affect this Agreement or the rights and obligations of the parties
or their respective shareholders under this Agreement; provided, however, that
no such change shall (i) alter or change the amount or kind of the Merger
Consideration as defined in Section 1.4(a) provided for in this Agreement,
(ii) adversely affect the Tax treatment of CBI’s shareholders as a result of
receiving the Merger Consideration or the Tax treatment of either party pursuant
to this Agreement or (iii) materially impede or delay consummation of the
transactions this Agreement contemplates.
     1.2 Effective Time. The Merger shall become effective as set forth in the
articles of merger (the “Articles of Merger”) that shall be filed with the
Secretary of State of the Commonwealth of Pennsylvania and the Secretary of
State of the State of Florida on or before the Closing Date as defined in
Section 9.1. The term “Effective Time” shall mean the date and time when the
Merger becomes effective as set forth in the Articles of Merger. “Effective
Date” shall mean the date on which the Effective Time occurs.
     1.3 Effects of the Merger.
          (a) Effects Under PBCL and FBCA. At and after the Effective Time, the
Merger shall have the effects set forth in Sections 1921 through 1932 of the
PBCL and Sections 607.1101 through 607.11101 of the FBCA.
          (b) Directors and Executive Officers of the Surviving Company. The
directors of the Surviving Company immediately after the Merger shall be the
directors of FNB immediately prior to the Merger. The executive officers of the
Surviving Company immediately after the Merger shall be the executive officers
of FNB immediately prior to the Merger.
     1.4 Conversion of CBI Capital Stock.
          (a) Subject to the provisions of this Agreement, each share of common
stock, $.33 par value, of CBI (“CBI Common Stock”) issued and outstanding
immediately prior to the Effective Time shall, by virtue of the Merger, no
longer be outstanding and shall as of the Effective Time automatically be
converted into and shall thereafter represent the right to receive as merger
consideration (the “Merger Consideration”) (i) 3.4545 shares of common stock,
$.01 par value, of FNB (“FNB Common Stock”) and (ii) an amount in cash equal to
$10.00, without interest. As used in this Agreement, “Stock Amount” refers to
the aggregate amount of shares of FNB Common Stock to be delivered at the
Closing pursuant to Section 1.4(a) and the “Cash Amount” refers to the aggregate
amount of cash to be delivered at the Closing pursuant to Section 1.4(a).

-2-



--------------------------------------------------------------------------------



 



          (b) At the Effective Time, the stock transfer books of CBI shall be
closed as to holders of CBI Common Stock immediately prior to the Effective Time
and no transfer of CBI Common Stock by any such holder shall thereafter be made
or recognized. If, after the Effective Time, certificates representing CBI
Common Stock (“Certificates”) are properly presented in accordance with Section
2.2 of this Agreement to the Exchange Agent, as defined in Section 2.1, such
Certificates shall be canceled and converted into the right to receive the
Merger Consideration and any dividends or distributions to which the holder of
such Certificates is entitled pursuant to Section 2.2(b).
          (c) Each holder of CBI Common Stock shall have the option of enrolling
the whole shares of FNB Common Stock issuable to such shareholder upon the
consummation of the Merger in FNB’s Dividend Reinvestment and Direct Stock
Purchase Plan (the “DRSP Plan”)
          (d) Notwithstanding any other provision of this Agreement, each holder
of CBI Common Stock who would otherwise be entitled to receive a fractional
share of FNB Common Stock, after taking into account all Certificates delivered
by such holder, shall receive an amount in cash, without interest, rounded to
the nearest cent, equal to the product obtained by multiplying (a) the Average
Closing Price, as defined below, as of the Closing Date by (b) the fraction of a
share, calculated to the nearest ten-thousandth when expressed in decimal form,
of FNB Common Stock, to which such holder would otherwise be entitled. No such
holder shall be entitled to dividends or other rights in respect of any such
fractional shares. “Average Closing Price” means, as of any specified date, the
average composite closing price of FNB Common Stock on the NYSE as reported in
New York Stock Exchange Composite Transactions in The Wall Street Journal
(Eastern Edition) or, if not reported therein, in another mutually agreed upon
authoritative source, for each of the 20 consecutive trading days ending on and
including the fifth such trading day prior to the specified date rounded to the
nearest ten-thousandth.
     1.5 CBI 401(K) Plan. Not later than the day immediately preceding the
Closing Date, CBI agrees to cause Community Bank and Trust Company (“CBI Bank”)
to (i) terminate its 401(k) Plan and (ii) return to CBI for cancellation shares
of CBI Common Stock held by CBI Bank’s Trust Department for future 401(k) Plan
distributions that remain at that time undistributed to 401(k) Plan
participants, which shares of CBI Common Stock shall be canceled and not be
subject to conversion pursuant to Section 1.4.
     1.6 CBI DRP Plan. Not later than the day immediately preceding the Closing
Date, CBI agrees to terminate the Dividend Reinvestment Plan of Comm Bancorp,
Inc. (the “CBI DRP Plan”) and distribute any fractions prior to the Closing
Date.
     1.7 FNB Capital Stock. At and after the Effective Time, each share of FNB
capital stock issued and outstanding immediately prior to the Effective Time
shall remain issued and outstanding and shall not be affected by the Merger.

-3-



--------------------------------------------------------------------------------



 



     1.8 Articles of Incorporation and Bylaws of the Surviving Company. FNB’s
Charter, as defined in Section 4.1(b), as in effect immediately prior to the
Effective Time shall be the articles of incorporation of the Surviving Company
until thereafter amended in accordance with applicable law. FNB’s Bylaws, as
defined in Section 4.1(b), as in effect immediately prior to the Effective Time
shall be the bylaws of the Surviving Company until thereafter amended in
accordance with applicable law.
     1.9 Tax Consequences. It is intended that the Merger shall constitute a
“reorganization” within the meaning of Section 368(a) of the Code, and that this
Agreement shall constitute a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code.
     1.10 The Bank Merger. As soon as practicable after the execution of this
Agreement, CBI and FNB shall cause CBI Bank and First National Bank of
Pennsylvania (“FNB Bank”) to enter into a bank merger agreement, the form of
which is attached to this Agreement as Exhibit A (the “Bank Merger Agreement”),
that provides for the merger of CBI Bank with and into FNB Bank (the “Bank
Merger”), in accordance with applicable laws and regulations and the terms of
the Bank Merger Agreement and as soon as practicable after consummation of the
Merger. The Bank Merger Agreement provides that the directors of FNB Bank upon
consummation of the Bank Merger shall be the directors of FNB Bank immediately
prior to the Bank Merger.
ARTICLE 2
EXCHANGE OF SHARES
     2.1 FNB to Make Merger Consideration Available. Within four business days
following the Effective Time, FNB shall deposit, or shall cause to be deposited,
with the Registrar and Transfer Company, (the “Exchange Agent”), for the benefit
of the former shareholders of CBI Common Stock for exchange in accordance with
this Article 2, (i) authority to issue book entries representing the shares of
FNB Common Stock sufficient to deliver the aggregate Stock Amount, (ii) cash in
an aggregate amount equal to the Cash Amount for all of the outstanding shares
of CBI Common Stock, (iii) immediately available funds equal to any dividends or
distributions payable in accordance with Section 2.2(b) and (iv) cash in lieu of
any fractional shares (such cash and book entries for shares of FNB Common
Stock, collectively being referred to as the “Exchange Fund”), to be issued
pursuant to Section 1.4(a) and paid pursuant to Section 1.4(a) in exchange for
outstanding shares of CBI Common Stock.
     2.2 Exchange of Shares.
          (a) After the Effective Time of the Merger, each holder of a
Certificate formerly representing CBI Common Stock, other than Treasury Shares,
who surrenders or has surrendered such Certificate or customary affidavits and
indemnification regarding the

-4-



--------------------------------------------------------------------------------



 



loss or destruction of such Certificate, together with duly executed transmittal
materials to the Exchange Agent, shall, upon acceptance thereof, be entitled to
(i) a book entry representing the FNB Common Stock and (ii) the cash into which
the shares of CBI Common Stock shall have been converted pursuant to
Section 1.4, as well as cash in lieu of any fractional share of FNB Common Stock
to which such holder would otherwise be entitled, if applicable. The Exchange
Agent shall accept such Certificate upon compliance with such reasonable and
customary terms and conditions as the Exchange Agent may impose to effect an
orderly exchange thereof in accordance with normal practices. Until surrendered
as contemplated by this Section 2.2, each Certificate representing CBI Common
Stock shall be deemed from and after the Effective Time of the Merger to
evidence only the right to receive the Merger Consideration to which it is
entitled hereunder upon such surrender. FNB shall not be obligated to deliver
the Merger Consideration to which any former holder of CBI Common Stock is
entitled as a result of the Merger until such holder surrenders his Certificate
or Certificates for exchange as provided in this Section 2.2. If any certificate
for shares of FNB Common Stock, or any check representing cash and/or declared
but unpaid dividends, is to be issued in a name other than that in which a
Certificate surrendered for exchange is issued, the Certificate so surrendered
shall be properly endorsed and otherwise in proper form for transfer and the
person requesting such exchange shall affix any requisite stock transfer tax
stamp to the Certificate surrendered or provide funds for their purchase or
establish to the satisfaction of the Exchange Agent that such taxes are not
payable.
          (b) No dividends or other distributions declared or made after the
Effective Time of the Merger with respect to FNB Common Stock with a record date
after the Effective Time of the Merger shall be paid to the holder of any
unsurrendered Certificate with respect to the shares of FNB Common Stock
represented thereby or issuable in respect thereof, and no cash payment in lieu
of a fractional share shall be paid to any such holder pursuant to Section 1.4,
until the holder of record of such Certificate shall surrender such Certificate.
Subject to the effect of applicable laws, following surrender of any such
Certificate, FNB shall cause the book entries to be made for the benefit of such
record holder representing whole shares of FNB Common Stock issued in exchange
for such Certificate and FNB shall pay to such record holder, without interest,
(i) at the time of such surrender, the amount of any cash payable in lieu of a
fractional share of FNB Common Stock to which such holder is entitled pursuant
to Section 1.4 and the amount of dividends or other distributions with a record
date on or after the Effective Time of the Merger theretofore paid with respect
to such whole shares of FNB Common Stock, and (ii) at the appropriate payment
date, the amount of dividends or other distributions with a record date after
the Effective Time of the Merger but prior to surrender and a payment date
subsequent to surrender payable with respect to such whole shares of FNB Common
Stock.
          (c) All cash and shares of FNB Common Stock issued upon the surrender
for exchange of shares of CBI Common Stock or the provision of customary
affidavits and indemnification for lost or mutilated Certificates in accordance
with the terms of this

-5-



--------------------------------------------------------------------------------



 



Agreement and the letter of transmittal, including any cash paid pursuant to
Section 1.4, shall be deemed to have been issued in full satisfaction of all
rights pertaining to such shares of CBI Common Stock, and there shall be no
further registration of transfers on the stock transfer books of FNB, after the
Merger, of the shares of CBI Common Stock that were outstanding immediately
prior to the Effective Time of the Merger. If, after the Effective Time of the
Merger, Certificates are presented to FNB for any reason, they shall be canceled
and exchanged as provided in this Agreement.
          (d) Any portion of the Exchange Fund, including any interest thereon,
that remains undistributed to the shareholders of CBI following the passage of
12 months after the Effective Time of the Merger shall be delivered to FNB, upon
demand, and any shareholders of CBI who have not theretofore complied with this
Section 2.2 shall thereafter look only to FNB for payment of their claim for
cash and for FNB Common Stock, any cash in lieu of fractional shares of FNB
Common Stock and any dividends or distributions with respect to FNB Common
Stock.
          (e) Neither CBI nor FNB shall be liable to any holder of shares of CBI
Common Stock or FNB Common Stock, as the case may be, for such shares, and cash
or dividends or distributions with respect thereto, or cash from the Exchange
Fund delivered to a public official pursuant to any applicable abandoned
property, escheat or similar law.
          (f) The Exchange Agent shall not be entitled to vote or exercise any
rights of ownership with respect to the shares of FNB Common Stock and cash held
by it from time to time hereunder, except that it shall receive and hold all
dividends or other distributions paid or distributed with respect to such shares
of FNB Common Stock for the account of the Persons entitled thereto.
     2.3 Adjustments for Dilution and Other Matters. If prior to the Effective
Time of the Merger:
          (a) FNB shall declare a stock dividend or distribution on FNB Common
Stock with a record date prior to the Effective Time of the Merger, or
subdivide, split up, reclassify or combine FNB Common Stock, or make a
distribution other than a regular quarterly cash dividend not in excess of $.20
per share, on FNB Common Stock in any security convertible into FNB Common
Stock, in each case with a record date prior to the Effective Time of the
Merger; or
          (b) the outstanding shares of FNB Common Stock shall have been
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities, in each case as a result of a reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in FNB’s capitalization other than pursuant to a
business combination transaction with another bank holding company or financial
services company, then a proportionate adjustment or adjustments will be made to

-6-



--------------------------------------------------------------------------------



 



the Merger Consideration, which adjustment may include, as appropriate, the
issuance of securities, property or cash on the same basis as that on which any
of the foregoing shall have been issued or issuable to, distributed or
distributable to or paid or payable to holders of FNB Common Stock generally.
     2.4 Withholding Rights. The Exchange Agent or, subsequent to the first
anniversary of the Effective Time, FNB, shall be entitled to deduct and withhold
from any cash portion of the Merger Consideration, any cash in lieu of
fractional shares of FNB Common Stock, cash dividends or distributions payable
pursuant to Section 2.2(b) and any other cash amounts otherwise payable pursuant
to this Agreement to any holder of CBI Common Stock such amounts as the Exchange
Agent or FNB, as the case may be, is required to deduct and withhold under the
Code, or any provision of state, local or foreign Tax law, with respect to the
making of such payment. To the extent the amounts are so withheld by the
Exchange Agent or FNB, as the case may be, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
shares of CBI Common Stock in respect of whom such deduction and withholding was
made by the Exchange Agent or FNB, as the case may be.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF CBI
     Except as disclosed in the disclosure schedule delivered by CBI to FNB (the
“CBI Disclosure Schedule”), CBI hereby represents and warrants to FNB as
follows:
     3.1 Corporate Organization.
          (a) CBI is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania. CBI has the
corporate power and authority and has all licenses, permits and authorizations
of applicable Governmental Entities required to own or lease all of its
properties and assets and to carry on its business as it is now being conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where such failure to be licensed or qualified
does not have a Material Adverse Effect upon CBI.
          (b) CBI is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHC Act”). True and complete
copies of the Articles of Incorporation of CBI (the “CBI Articles”) and the
Bylaws of CBI (the “CBI Bylaws”), as in effect as of the date of this Agreement,
have previously been made available to FNB.

-7-



--------------------------------------------------------------------------------



 



          (c) Each of CBI’s Subsidiaries (i) is duly organized and validly
existing under the laws of its jurisdiction of organization, (ii) is duly
qualified to do business and in good standing in all jurisdictions, whether
federal, state, local or foreign, where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and (iii) has all
requisite corporate power and authority, and has all licenses, permits and
authorizations of applicable Governmental Entities required, to own or lease its
properties and assets and to carry on its business as now conducted, except in
each of (i) — (iii) as would not be reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect on CBI. As used in
this Agreement, (i) the word “Subsidiary” when used with respect to either
party, means any corporation, partnership, joint venture, limited liability
company or any other entity (A) of which such party or a subsidiary of such
party is a general partner or (B) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity is directly or indirectly owned by such party and/or one
or more subsidiaries thereof, and the terms “CBI Subsidiaries” and “FNB
Subsidiaries” shall mean any direct or indirect Subsidiary of CBI or FNB,
respectively, and (ii) the term “Material Adverse Effect” means, with respect to
FNB, CBI or the Surviving Company, as the case may be, any event, circumstance,
development, change or effect that alone or in the aggregate with other events,
circumstances, developments, changes or effects (A) is materially adverse to the
business, results of operations or financial condition of such party and its
Subsidiaries taken as a whole; provided, however, that, with respect to this
clause (A), Material Adverse Effect shall not be deemed to include effects to
the extent resulting from (1) changes, after the date of this Agreement, in U.S.
generally accepted accounting principles (“GAAP”) or regulatory accounting
requirements applicable to banks or savings associations and their holding
companies generally, (2) changes, after the date of this Agreement, in laws,
rules or regulations of general applicability or interpretations thereof by
courts or Governmental Entities, as defined in Section 3.4, (3) actions or
omissions of (a) FNB or (b) CBI, taken at the request of, or with the prior
written consent of the other or required hereunder, (4) changes, events or
developments, after the date of this Agreement, in the national or world economy
or financial or securities markets generally or changes, events or developments,
after the date of this Agreement in general economic conditions or other
changes, events or developments, after the date of this Agreement that affect
banks or their holding companies generally except to the extent that such
changes have a materially disproportionate adverse effect on such party relative
to other similarly situated participants in the markets or industries in which
they operate, (5) consummation or public disclosure of the transactions this
Agreement contemplates, including the resignation of employment of employees or
any impact on such party’s business, customer relations, condition or results of
operations, in each case as a result therefrom, (6) any outbreak or escalation
of war or hostilities, any occurrence or threats of terrorist acts or any armed
hostilities associated therewith and any national or international calamity,
disaster or emergency or any escalation thereof, (7) any changes in interest
rates or foreign currency rates, (8) any claim, suit, action, audit,
arbitration, investigation, inquiry or other proceeding or order which in any
manner challenges, seeks to prevent, enjoin, alter or

-8-



--------------------------------------------------------------------------------



 



delay, or seeks damages as a result of or in connection with, the transactions
this Agreement contemplates, (9) any failure by such party to meet any
published, whether by such party or a third party research analyst, or
internally prepared estimates of revenues or earnings, (10) a decline in the
price, or a change in the trading volume of, such party’s common stock on The
Financial Industry Regulatory Authority, including any successor exchange
(“FINRA”), or the New York Stock Exchange, including any successor exchange
(“NYSE”), as applicable, and (11) any matter to the extent that (i) it is
disclosed in reasonable detail in the party’s disclosure schedules delivered to
the other party pursuant to this Agreement or in such party’s SEC reports
referenced in Section 4.12, as applicable, and (ii) such disclosed matter does
not worsen in a materially adverse manner or (B) materially delays or impairs
the ability of such party to timely consummate the transactions this Agreement
contemplates.
     3.2 Capitalization.
          (a) The authorized capital stock of CBI consists of 12,000,000 shares
of CBI Common Stock, of which, as of June 30, 2010, 1,722,923 shares were issued
and outstanding. As of June 30, 2010, no shares of CBI Common Stock were
reserved for issuance pursuant to stock options or any other rights to purchase
or otherwise acquire any capital stock of CBI. All of the issued and outstanding
shares of CBI Common Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights. Except pursuant to this
Agreement and as set forth in Section 3.2(a) of the CBI Disclosure Schedule, CBI
does not have and is not bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any shares of CBI Common Stock or any other equity
securities of CBI or any securities representing the right to purchase or
otherwise receive any shares of CBI Common Stock.
          (b) All of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of CBI are owned by CBI, directly
or indirectly, free and clear of any material liens, pledges, charges and
security interests and similar encumbrances, other than liens for property Taxes
not yet due and payable (“Liens”), and all of such shares or equity ownership
interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, except as provided in Section 1530
of the PBCL or similar laws in the case of depository institutions. No such
Subsidiary has or is bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any shares of capital stock or any other equity security of such
Subsidiary or any securities representing the right to purchase or otherwise
receive any shares of capital stock or any other equity security of such
Subsidiary.
     3.3 Authority; No Violation.
          (a) CBI has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions this Agreement contemplates,
subject to the

-9-



--------------------------------------------------------------------------------



 



receipt of necessary CBI Shareholder and Regulatory Approvals. The execution and
delivery of this Agreement and the consummation of the transactions this
Agreement contemplates have been duly and validly approved by the Board of
Directors of CBI. Except for the approval and adoption of this Agreement and the
transactions this Agreement contemplates by the affirmative vote of the holders
of 75% of the outstanding shares of CBI Common Stock at such meeting at which a
quorum is present, no other corporate approvals on the part of CBI are necessary
to approve this Agreement. This Agreement has been duly and validly executed and
delivered by CBI and, assuming due authorization, execution and delivery by FNB,
constitutes the valid and binding obligation of CBI, enforceable against CBI in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies.
          (b) Neither the execution and delivery of this Agreement by CBI nor
the consummation by CBI of the transactions this Agreement contemplates, nor
compliance by CBI with any of the terms or provisions of this Agreement, will
(i) violate any provision of the CBI Articles or the CBI Bylaws or (ii) assuming
that the consents, approvals and filings referred to in Section 3.4 are duly
obtained and/or made and are in full force and effect, (A) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or Injunction
as defined in Section 7.1(e) applicable to CBI, any of its Subsidiaries or any
of their respective properties or assets or (B) violate, conflict with, result
in a breach of any provision of, constitute a default or an event which, with
notice or lapse of time, or both, would constitute a default under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of CBI or any of its Subsidiaries under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which CBI or any of its Subsidiaries is a party, or by which they or any of
their respective properties or assets may be bound or affected, except for such
violations, conflicts, breaches or defaults with respect to clause (ii) that are
not reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect on CBI.
     3.4 Consents and Approvals. Except for (i) the filing by FNB of
applications and notices, as applicable, with the Board of Governors of the
Federal Reserve System (the “Federal Reserve Board”) under the BHC Act and the
Federal Reserve Act, as amended, and approval of such applications and notices,
and, in connection with the merger of CBI Bank with and into FNB Bank, the
filing by FNB of applications and notices, as applicable, with the Federal
Deposit Insurance Corporation (the “FDIC”), the Office of the Comptroller of the
Currency (the “OCC”) or the Pennsylvania Department of Banking (the “PA DOB”)
and the Federal Reserve Board, and approval of such applications and notice,
(ii) the filing by FNB of any required applications or notices with any foreign
or state banking, insurance or other regulatory or self-regulatory authorities
and approval of such applications and notices (the

-10-



--------------------------------------------------------------------------------



 



“Other Regulatory Approvals”), (iii) the filing by FNB with the Securities and
Exchange Commission (the “SEC”) of a proxy statement in definitive form relating
to the meetings of CBI shareholders to be held in connection with this Agreement
(the “ Proxy Statement”) and the transactions this Agreement contemplates and of
a registration statement by FNB on Form S-4 that is declared effective (the
“Registration Statement”) in which the Proxy Statement will be included as a
prospectus, and declaration of effectiveness of the Registration Statement,
(iv) the filing by FNB of the Articles of Merger with and the acceptance for
record by the Secretary of State of the Commonwealth of Pennsylvania pursuant to
the PBCL and the filing of the Articles of Merger with and the acceptance for
record by the Secretary of State of the State of Florida pursuant to the FBCA,
(v) any notices or filings by CBI and FNB required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), (vi) any
consents, authorizations, approvals, filings or exemptions by FNB in connection
with compliance with the applicable provisions of federal and state securities
laws relating to the regulation of broker-dealers, investment advisers or
transfer agents and the rules and regulations thereunder and of any applicable
industry self-regulatory organization (“SRO”), and the rules of FINRA or the
NYSE, or that are required under consumer finance, insurance mortgage banking
and other similar laws, (vii) approval of the listing of such FNB Common Stock
issuable in the Merger, (viii) the adoption of this Agreement by the requisite
vote of shareholders of CBI and (ix) filings, if any, required by FNB as a
result of the particular status of FNB, no consents or approvals of or filings
or registrations by FNB with any court, administrative agency or commission or
other governmental authority or instrumentality or SRO (each a “Governmental
Entity”) are necessary in connection with (A) the execution and delivery by CBI
of this Agreement and (B) the consummation by CBI of the Merger and the other
transactions this Agreement contemplates. Nothing in this Section 3.4 is
intended or shall be construed as requiring CBI to take any of the actions
described in this Agreement, or relieving FNB of its obligations to make such
filings or obtain approvals or consents necessary to the consummation of this
Agreement and the transactions contemplated in this Agreement.
     3.5 Reports. CBI and each of its Subsidiaries have in all material respects
timely filed all reports, registrations and statements, together with any
amendments required to be made with respect thereto, that they were required to
file since January 1, 2008 with (i) the Federal Reserve Board, (ii) the FDIC,
(iii) any state regulatory authority, (iv) any foreign regulatory authority and
(v) any SRO (collectively, “Regulatory Agencies”) and with each other applicable
Governmental Entity, and all other reports and statements required to be filed
by them since January 1, 2008, including any report or statement required to be
filed pursuant to the laws, rules or regulations of the United States, any
state, any foreign entity, or any Regulatory Agency, and have paid all fees and
assessments due and payable in connection therewith. Except for normal
examinations conducted by a Regulatory Agency in the ordinary course of the
business of CBI and its Subsidiaries, no Regulatory Agency has initiated or has
pending any proceeding or, to the knowledge of CBI, investigation into the
business or operations of CBI or any of its Subsidiaries since January 1, 2008.
There (i) is no

-11-



--------------------------------------------------------------------------------



 



unresolved violation, criticism or exception by any Regulatory Agency with
respect to any report or statement relating to any examinations or inspections
of CBI or any of its Subsidiaries and (ii) has been no formal or informal
inquiries by, or disagreements or disputes with, any Regulatory Agency with
respect to the business, operations, policies or procedures of CBI since
January 1, 2008, except as set forth in Section 3.5 of the CBI Disclosure
Schedule.
     3.6 Financial Statements.
          (a) (i) CBI has previously made available to FNB copies of the
consolidated balance sheets of CBI and its Subsidiaries as of December 31, 2007,
2008 and 2009 (as restated), and the related consolidated statements of income,
shareholders’ equity and cash flows for the years then ended, accompanied by the
audit reports of their independent registered public accountants with respect to
CBI for the years ended December 31, 2007, 2008 and 2009. The December 31, 2009
consolidated balance sheet of CBI, as restated, including the related notes,
where applicable, fairly presents in all material respects the consolidated
financial position of CBI and its Subsidiaries as of the date thereof, and the
other financial statements referred to in this Section 3.6, including the
related notes, where applicable, fairly present in all material respects the
results of the consolidated operations, cash flows and changes in shareholders
equity and consolidated financial position of CBI and its Subsidiaries for the
respective fiscal periods or as of the respective dates set forth in this
Agreement, subject to normal year-end audit adjustments in amounts consistent
with past experience in the case of unaudited statements, each of such
statements, including the related notes, where applicable, complies in all
material respects with applicable accounting requirements and with the published
rules with respect thereto and each of such statements, including the related
notes, where applicable, has been prepared in all material respects in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto. The books
and records of CBI and its Subsidiaries have been, and are being, maintained in
all material respects in accordance with GAAP and any other applicable legal and
accounting requirements and reflect only actual transactions.
          (b) No agreement pursuant to which any loans or other assets have been
or shall be sold by CBI or its Subsidiaries entitled the buyer of such loans or
other assets, unless there is material breach of a representation or covenant by
CBI or its Subsidiaries, to cause CBI or its Subsidiaries to repurchase such
loan or other asset or the buyer to pursue any other form of recourse against
CBI or its Subsidiaries. To the knowledge of CBI, there has been no material
breach of a representation or covenant by CBI or its Subsidiaries in any such
agreement. Since March 1, 2010, CBI has made no cash, stock or other dividend or
any other distribution with respect to the capital stock of CBI or any of its
Subsidiaries has been declared, set aside or paid. Except as disclosed in
Section 3.6 of the CBI Disclosure Schedule, no shares of capital stock of CBI
have been purchased, redeemed or otherwise acquired,

-12-



--------------------------------------------------------------------------------



 



directly or indirectly, by CBI since January 1, 2008, and no agreements have
been made to do the foregoing.
     3.7 Broker’s Fees. Except as set forth in Section 3.7 of the CBI Disclosure
Schedule, neither CBI nor any CBI Subsidiary nor any of their respective
officers or directors has employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the Merger or related transactions this Agreement contemplates.
     3.8 Absence of Certain Changes or Events. Since December 31, 2009, except
as set forth in Schedule 3.8 of the CBI Disclosure Schedule, (i) CBI and its
Subsidiaries have, except in connection with the negotiation and execution and
delivery of this Agreement, carried on their respective businesses in all
material respects in the ordinary course consistent with past practice and
(ii) there has not been any Material Adverse Effect with respect to CBI.
     3.9 Material Adverse Effect. A Material Adverse Effect shall be deemed to
have occurred if CBI’s Delinquent Loans as of any month end prior to the Closing
Date, excluding any month end subsequent to June 30, 2011, equals or exceeds
$65 million. “Delinquent Loans” shall mean (i) all loans with principal and/or
interest that are 30-89 days past due, (ii) all loans with principal and/or
interest that are at least 90 days past due and still accruing, (iii) all loans
with principal and/or interest that are nonaccruing, (iv) restructured and
impaired loans, (v) OREO and (vi) net charge-offs from June 30, 2010 through the
Closing Date.
     3.10 Legal Proceedings.
          (a) There is no pending, or, to CBI’s knowledge, threatened,
litigation, action, suit, proceeding, investigation or arbitration by any
individual, partnership, corporation, trust, joint venture, organization or
other entity (each, a “Person”) or Governmental Entity that has had, or is
reasonably likely to have a Material Adverse Effect on CBI and its Subsidiaries,
taken as a whole, in each case with respect to CBI or any of its Subsidiaries or
any of their respective properties or permits, licenses or authorizations.
          (b) There is no judgment, or regulatory restriction, other than those
of general application that apply to similarly situated financial or bank
holding companies or their Subsidiaries, that has been imposed upon CBI, any of
its Subsidiaries or the assets of CBI or any of its Subsidiaries, that has had,
or is reasonably likely to have, a Material Adverse Effect on CBI and its
Subsidiaries, taken as a whole.
     3.11 Taxes and Tax Returns.
          (a) Each of CBI and its Subsidiaries has duly and timely filed,
including all applicable extensions, all Tax Returns as defined in subsection
(c) below required to be filed by it on or prior to the date of this Agreement,
all such Tax Returns being accurate and

-13-



--------------------------------------------------------------------------------



 



complete in all material respects, has timely paid or withheld and timely
remitted all Taxes shown thereon as arising and has duly and timely paid or
withheld and timely remitted all Taxes, whether or not shown on any Tax Return,
that are due and payable or claimed to be due from it by a Governmental Entity
other than Taxes that (i) are being contested in good faith, which have not been
finally determined, and (ii) have been adequately reserved against in accordance
with GAAP on CBI’s most recent consolidated financial statements. All required
estimated Tax payments sufficient to avoid any underpayment penalties or
interest have been made by or on behalf of each of CBI and its Subsidiaries.
Neither CBI nor any of its Subsidiaries has granted any extension or waiver of
the limitation period for the assessment or collection of Tax that remains in
effect. Except as set forth in Section 3.10 of the CBI Disclosure Schedule,
there are no disputes, audits, examinations or proceedings in progress or
pending, including any notice received of an intent to conduct an audit or
examination, or claims asserted, for Taxes upon CBI or any of its Subsidiaries.
No claim has been made by a Governmental Entity in a jurisdiction where CBI or
any of its Subsidiaries have not filed Tax Returns such that CBI or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction. All
deficiencies asserted or assessments made as a result of any examinations by any
Governmental Entity of the Tax Returns of, or including, CBI or any of its
Subsidiaries have been fully paid. No issue has been raised by a Governmental
Entity in any prior examination or audit of each of CBI and its Subsidiaries
which, by application of the same or similar principles, could reasonably be
expected to result in a proposed deficiency in respect of such Governmental
Entity for any subsequent taxable period. There are no Liens for Taxes, other
than statutory liens for Taxes not yet due and payable, upon any of the assets
of CBI or any of its Subsidiaries. Neither CBI nor any of its Subsidiaries is a
party to or is bound by any Tax sharing, allocation or indemnification agreement
or arrangement, other than such an agreement or arrangement exclusively between
or among CBI and its Subsidiaries. Neither CBI nor any of its Subsidiaries
(A) has been a member of an affiliated group filing a consolidated federal
income Tax Return, other than a group the common parent of which was CBI, or
(B) has any liability for the Taxes of any Person, other than CBI or any of its
Subsidiaries, under Treas. Reg. §1.1502-6, or any similar provision of state,
local or foreign law, or as a transferee or successor, by contract or otherwise.
Neither CBI nor any of its Subsidiaries has been, within the past two years or
otherwise as part of a “plan” or series of related transactions, within the
meaning of Section 355(e) of the Code, of which the Merger is also a part, or a
“distributing corporation” or a “controlled corporation”, within the meaning of
Section 355(a)(1)(A) of the Code, in a distribution of stock intended to qualify
for tax-free treatment under Section 355 of the Code. Except as set forth in
Section 3.2(a) of the CBI Disclosure Schedule, no share of CBI Common Stock is
owned by a Subsidiary of CBI. CBI is not and has not been a “United States real
property holding company” within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
Neither CBI, its Subsidiaries nor any other Person on their behalf has executed
or entered into any written agreement with, or obtained or applied for any
written consents or written clearances or any other Tax rulings from, nor has
there been any written agreement executed or entered into on behalf of any of
them with

-14-



--------------------------------------------------------------------------------



 



any Governmental Entity, relating to Taxes, including any private letter rulings
of the U.S. Internal Revenue Service (“IRS”) or comparable rulings of any
Governmental Entity and closing agreements pursuant to Section 7121 of the Code
or any predecessor provision thereof or any similar provision of any applicable
law, which rulings or agreements would have a continuing effect after the
Effective Time. Neither CBI nor any of its Subsidiaries has engaged in a
“reportable transaction,” as set forth in Treas. Reg. § 1.6011-4(b), or any
transaction that is the same as or substantially similar to one of the types of
transactions that the IRS has determined to be a tax avoidance transaction and
identified by notice, regulation or other form of published guidance as a
“listed transaction,” as set forth in Treas. Reg. § 1.6011-4(b)(2). FNB has
received complete copies of (i) all federal, state, local and foreign income or
franchise Tax Returns of CBI and its Subsidiaries relating to the taxable
periods beginning January 1, 2009 or later and (ii) any audit report issued
within the last three years relating to any Taxes due from or with respect to
CBI or its Subsidiaries. Neither CBI, any of its Subsidiaries nor FNB, as a
successor to CBI, will be required to include any item of material income in, or
exclude any material item of deduction from, taxable income for any taxable
period or portion thereof ending after the Closing Date as a result of any
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date, (ii) installment sale or open transaction disposition made on
or prior to the Effective Time, (iii) prepaid amount received on or prior to the
Closing Date or (iv) deferred intercompany gain or any excess loss account of
CBI or any of its Subsidiaries for periods or portions of periods described in
Treasury Regulations under Section 1502 of the Code, or any corresponding or
similar provision of state, local or foreign law, for periods or portions
thereof ending on or before the Closing Date.
          (b) As used in this Agreement, the term “Tax” or “Taxes” means (i) all
federal, state, local, and foreign income, excise, gross receipts, gross income,
ad valorem, profits, gains, property, capital, sales, transfer, use, payroll,
bank shares tax, employment, severance, withholding, duties, intangibles,
franchise, backup withholding, inventory, capital stock, license, employment,
social security, unemployment, excise, stamp, occupation, and estimated taxes,
and other taxes, charges, levies or like assessments, (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any
Governmental Entity in connection with any item described in clause (i) and
(iii) any transferee liability in respect of any items described in clauses
(i) or (ii) payable by reason of Contract, assumption, transferee liability,
operation of Law, Treas. Reg §1.1502-6(a) or any predecessor or successor
thereof of any analogous or similar provision under law or otherwise.
          (c) As used in this Agreement, the term “Tax Return” means any return,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof, supplied or required to be supplied to a Governmental
Entity and any amendment thereof including, where permitted or required,
combined, consolidated or unitary returns for any group of entities.

-15-



--------------------------------------------------------------------------------



 



     3.12 Employee Benefits. For purposes of this Agreement, the following terms
shall have the following meaning:
     “Controlled Group Liability” means any and all liabilities (i) under Title
IV of ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971
of the Code and (iv) as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code other than such liabilities that arise solely out of, or relate solely to,
the CBI Benefit Plans.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
     “ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.
     “CBI Benefit Plans” means any material employee benefit plan, program,
policy, practice, or other arrangement providing benefits to any current or
former employee, officer or director of CBI or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by CBI or any
of its Subsidiaries or to which CBI or any of its Subsidiaries contributes or is
obligated to contribute, whether or not written, including without limitation
any employee welfare benefit plan within the meaning of Section 3(1) of ERISA,
any employee pension benefit plan within the meaning of Section 3(2) of ERISA,
whether or not such plan is subject to ERISA, and any bonus, incentive, deferred
compensation, vacation, stock purchase, stock option, severance, employment,
change of control or fringe benefit plan, program or policy.
     “CBI Employment Agreements” means a written contract, offer letter or
agreement of CBI or any of its Subsidiaries with or addressed to any individual
who is rendering or has rendered services thereto as an employee pursuant to
which CBI or any of its Subsidiaries has any actual or contingent liability or
obligation to provide compensation and/or benefits in consideration for past,
present or future services.
     “CBI Plan” means any CBI Benefit Plan other than a Multiemployer Plan.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as those terms
are defined in Part I of Subtitle E of Title IV of ERISA.

-16-



--------------------------------------------------------------------------------



 



          (a) Section 3.12(a) of the CBI Disclosure Schedule includes a complete
list of all material CBI Benefit Plans and all material CBI Employment
Agreements.
          (b) With respect to each CBI Plan, CBI has delivered or made available
to FNB a true, correct and complete copy of: (i) each writing constituting a
part of such CBI Plan, including without limitation all plan documents, current
employee communications, benefit schedules, trust agreements, and insurance
contracts and other funding vehicles, (ii) the most recent Annual Report
(Form 5500 Series) and accompanying schedule, if any, (iii) the current summary
plan description and any material modifications thereto, if any, in each case,
whether or not required to be furnished under ERISA, (iv) the most recent annual
financial report, if any, (v) the most recent actuarial report, if any and
(vi) the most recent determination letter from the IRS, if any. CBI has
delivered or made available to FNB a true, correct and complete copy of each
material CBI Employment Agreement.
          (c) All material contributions required to be made to any CBI Plan by
applicable law or regulation or by any plan document or other contractual
undertaking, and all material premiums due or payable with respect to insurance
policies funding any CBI Plan, for any period through the date of this Agreement
have been timely made or paid in full or, to the extent not required to be made
or paid on or before the date of this Agreement, have been fully reflected on
the financial statements to the extent required by GAAP. Each CBI Benefit Plan
that is an employee welfare benefit plan under Section 3(1) of ERISA either
(i) is funded through an insurance company contract and is not a “welfare
benefit fund” within the meaning of Section 419 of the Code or (ii) is unfunded.
          (d) With respect to each CBI Plan, CBI and its Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
CBI Plans. Each CBI Plan has been administered in all material respects in
accordance with its terms. There is not now, nor do any circumstances exist that
would reasonably be expected to give rise to, any requirement for the posting of
security with respect to any CBI Plan or the imposition of any material lien on
the assets of CBI or any of its Subsidiaries under ERISA or the Code.
Section 3.12(d) of the CBI Disclosure Schedule identifies each CBI Plan that is
intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (the “CBI Qualified Plans”). The IRS has issued a favorable determination
letter with respect to each CBI Qualified Plan and the related trust that has
not been revoked or CBI is entitled to rely on a favorable opinion issued by the
IRS, and, to the knowledge of CBI, there are no existing circumstances and no
events have occurred that would reasonably be expected to adversely affect the
qualified status of any CBI Qualified Plan or the related trust. No trust
funding any CBI Plan is intended to meet the requirements of Code
Section 501(c)(9). To the knowledge of CBI, none of CBI and its Subsidiaries nor
any other person, including any fiduciary, has engaged in any “prohibited
transaction”, as defined in Section 4975 of the Code or Section 406 of ERISA,
which would reasonably be expected to subject any of the CBI Plans or their
related trusts,

-17-



--------------------------------------------------------------------------------



 



CBI, any of its Subsidiaries or any person that CBI or any of its Subsidiaries
has an obligation to indemnify, to any material Tax or penalty imposed under
Section 4975 of the Code or Section 502 of ERISA.
          (e) Except as set forth in Section 3.12(e) of the CBI Disclosure
Schedule with respect to each CBI Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) there does not
exist any accumulated funding deficiency within the meaning of Section 412 of
the Code or Section 302 of ERISA, whether or not waived, and (ii) (A) the fair
market value of the assets of such CBI Plan equals or exceeds the actuarial
present value of all accrued benefits under such CBI Plan, whether or not
vested, on a termination basis, (B) no reportable event within the meaning of
Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred, (C) all premiums, if any, to the Pension Benefit Guaranty
Corporation (the “PBGC”) have been timely paid in full, (D) no liability, other
than for premiums to the PBGC, under Title IV of ERISA has been or would
reasonably be expected to be incurred by CBI or any of its Subsidiaries and
(E) the PBGC has not instituted proceedings to terminate any such CBI Plan and,
to CBI’s knowledge, no condition exists that makes it reasonably likely that
such proceedings will be instituted or which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such CBI Plan, except as would not
have a Material Adverse Effect, individually or in the aggregate, in the case of
clauses (A), (B), (C), (D) and (E).
          (f) (i) No CBI Benefit Plan is a Multiemployer Plan or a plan that has
two or more contributing sponsors at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA (a “Multiple Employer
Plan”), (ii) none of CBI and its Subsidiaries nor any of their respective ERISA
Affiliates has, at any time during the last six years, contributed to or been
obligated to contribute to any Multiemployer Plan or Multiple Employer Plan and
(iii) none of CBI and its Subsidiaries nor any of their respective ERISA
Affiliates has incurred, during the last six years, any Withdrawal Liability
that has not been satisfied in full. There does not now exist, nor do any
circumstances exist that would reasonably be likely to result in, any Controlled
Group Liability that would be a liability of CBI or any of its Subsidiaries
following the Effective Time, other than such liabilities that arise solely out
of, or relate solely to, the CBI Benefit Plans. Without limiting the generality
of the foregoing, neither CBI nor any of its Subsidiaries, nor, to CBI’s
knowledge, any of their respective ERISA Affiliates, has engaged in any
transaction described in Section 4069 or Section 4204 or 4212 of ERISA.
          (g) Except as set forth in Section 3.12(g) of the CBI Disclosure
Schedule, CBI and its Subsidiaries have no liability for life, health, medical
or other welfare benefits to former employees or beneficiaries or dependents
thereof, except for health continuation coverage as required by Section 4980B of
the Code, Part 6 of Title I of ERISA or applicable law and at no expense to CBI
and its Subsidiaries.

-18-



--------------------------------------------------------------------------------



 



          (h) Except as set forth on Section 3.12(h) of the CBI Disclosure
Schedule, neither the execution nor the delivery of this Agreement nor the
consummation of the transactions this Agreement contemplates will, either alone
or in conjunction with any other event, whether contingent or otherwise,
(i) result in any payment or benefit becoming due or payable, or required to be
provided, to any director, employee or independent contractor of CBI or any of
its Subsidiaries, (ii) increase the amount or value of any benefit or
compensation otherwise payable or required to be provided to any such director,
employee or independent contractor, (iii) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation or
(iv) result in any amount failing to be deductible by reason of Section 280G of
the Code or would be subject to an excise tax under Section 4999 of the Code or
Section 409A of the Code.
          (i) No labor organization or group of employees of CBI or any of its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to CBI’s knowledge, threatened
to be brought or filed, with the National Labor Relations Board. Each of CBI and
its Subsidiaries is in material compliance with all applicable laws respecting
employment and employment practices, terms and conditions of employment, wages
and hours and occupational safety and health.
     3.13 Compliance with Applicable Law. CBI and each of its Subsidiaries are
not in default in any material respect under any, applicable law, statute,
order, rule, regulation, policy or guideline of any Governmental Entity
applicable to CBI or any of its Subsidiaries, including the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorist (USA Patriot) Act
of 2001, the Bank Secrecy Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and applicable limits on loans to one borrower, except where such
noncompliance or default is not reasonably likely to have, either individually
or in the aggregate, a Material Adverse Effect on CBI and its Subsidiaries taken
as a whole.
     3.14 Contracts. Except for matters that have not had and would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect on CBI and its Subsidiaries taken as a whole, (i) none of CBI nor
any of its Subsidiaries is, with or without the lapse of time or the giving of
notice, or both, in breach or default in any material respect under any material
contract, lease, license or other agreement or instrument, (ii) to the knowledge
of CBI, none of the other parties to any such material contract, lease, license
or other agreement or instrument is, with or without the lapse of time or the
giving of notice, or both, in breach or default in any material respect
thereunder and (iii) neither CBI nor any of its Subsidiaries has received any
written notice of the intention of any party to terminate or cancel any such
material contract, lease, license or other agreement or instrument whether as a
termination or cancellation for convenience or for default of CBI or any of its
Subsidiaries.

-19-



--------------------------------------------------------------------------------



 



     3.15 Agreements with Regulatory Agencies. Except to the extent disclosure
hereunder is precluded by applicable law, neither CBI nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or has been
ordered to pay any civil money penalty by, or has been since January 1, 2008, a
recipient of any supervisory letter from, or since January 1, 2008, has adopted
any policies, procedures or board resolutions at the request or suggestion of
any Regulatory Agency or other Governmental Entity that currently restricts in
any material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its ability to pay dividends, its credit or
risk management policies, its management or its business, other than those of
general application that apply to similarly situated financial holding companies
or their Subsidiaries, each item in this sentence, whether or not set forth in
Section 3.11 of the CBI Disclosure Schedule (an “CBI Regulatory Agreement”), nor
has CBI or any of its Subsidiaries been advised since January 1, 2008 by any
Regulatory Agency or other Governmental Entity that it is considering issuing,
initiating, ordering, or requesting any such CBI Regulatory Agreement.
     3.16 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of CBI as of
June 30, 2010, including any notes thereto, (ii) liabilities incurred in
connection with this Agreement and the transactions this Agreement contemplates
and (iii) liabilities incurred in the ordinary course of business consistent
with past practice since June 30, 2010, neither CBI nor any of its Subsidiaries
has incurred any liability of any nature whatsoever, whether absolute, accrued,
contingent or otherwise and whether due or to become due, that has had or is
reasonably likely to have, either individually or in the aggregate, a Material
Adverse Effect on CBI.
     3.17 Environmental Liability.
          (a) To CBI’s Knowledge, (A) CBI and its Subsidiaries are in material
compliance with applicable Environmental Laws, (B) no Contamination exceeding
applicable cleanup standards or remediation thresholds exists at real property,
including buildings or other structures, currently or formerly owned or operated
by CBI or any of its Subsidiaries, that reasonably could result in a material
Environmental Liability for CBI or its Subsidiaries, (C) no Contamination exists
at any real property currently owned by a third party that reasonably could
result in a material Environmental Liability for CBI or its Subsidiaries,
(D) neither CBI nor any of its Subsidiaries has received any written notice,
demand letter, or claim alleging any material violation of, or liability under,
any Environmental Law, (E) neither CBI nor any of its Subsidiaries is subject to
any order, decree, injunction or other agreement with any Governmental Entity or
any third party under any Environmental Law that reasonably could result in a
material Environmental Liability of CBI or its Subsidiaries and (F) CBI has set
forth in Section 3.17 of the CBI Disclosure Schedule and made available to

-20-



--------------------------------------------------------------------------------



 



FNB copies of all environmental reports or studies, sampling data,
correspondence and filings in its possession relating to CBI, its Subsidiaries
and any currently owned or operated real property of CBI which were prepared in
the last five years.
          (b) As used in this Agreement, (A) the term “Environmental Laws” means
collectively, any and all laws, ordinances, rules, regulations, directives,
orders, authorizations, decrees, permits, or other mandates, of a Governmental
Entity relating to any Hazardous Substance, Contamination, protection of the
Environment or protection of human health and safety, including, without
limitation, those relating to emissions, discharges or releases or threatened
emissions, discharges or releases to, on, onto or into the environment of any
Hazardous Substance, (B) the term “Hazardous Substance” means any element,
substance, compound or mixture whether solid, liquid or gaseous that is subject
to regulation by any Governmental Entity under any Environmental Law, or the
presence or existence of which gives rise to any Environmental Liability,
(C) the term “Contamination” means the emission, discharge or release of any
Hazardous Substance to, on, onto or into the environment and the effects of such
emission, discharge or release, including the presence or existence of any such
Hazardous Substance and (D) the term “Environmental Liability” means liabilities
for response, remedial or investigation costs, and any other expenses, including
reasonable attorney an consultant fees, laboratory costs and litigation costs,
required under, or necessary to attain or maintain compliance with, applicable
Environmental Laws or relating to or arising from Contamination or Hazardous
Substances.
     3.18 Real Property.
          (a) Each of CBI and its Subsidiaries has good title free and clear of
all Liens to all real property owned by such entities (the “Owned Properties”),
except for Liens that do not materially detract from the present use of such
real property.
          (b) A true and complete copy of each agreement pursuant to which CBI
or any of its Subsidiaries leases any real property, such agreements, together
with any amendments, modifications and other supplements thereto (collectively,
the “Leases”), has heretofore been made available to FNB. Each Lease is valid,
binding and enforceable against CBI or its applicable Subsidiary in accordance
with its terms and is in full force and effect, except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies. There
is not under any such Lease any material existing default by CBI or any of its
Subsidiaries or, to the knowledge of CBI, any other party thereto, or any event
which with notice or lapse of time or both would constitute such a default. The
consummation of the transactions this Agreement contemplates will not cause
defaults under the Leases, provided necessary consents disclosed in the CBI
Disclosure Schedule have been obtained and are in effect, except for any such
default which would not, individually or in the aggregate, have a Material
Adverse Effect on CBI and its Subsidiaries taken as a whole.

-21-



--------------------------------------------------------------------------------



 



          (c) The Owned Properties and the properties leased pursuant to the
Leases (the “Leased Properties”) constitute all of the real estate on which CBI
and its Subsidiaries maintain their facilities or conduct their business as of
the date of this Agreement, except for locations the loss of which would not
result in a Material Adverse Effect on CBI and its Subsidiaries taken as a
whole.
          (d) A true and complete copy of each agreement pursuant to which CBI
or any of its Subsidiaries leases real property to a third party (“Third
Party”), such agreements, together with any amendments, modifications and other
supplements thereto (collectively, the “Third Party Leases”), has heretofore
been made available to FNB. Each Third Party Lease is valid, binding and
enforceable in accordance with its terms and is in full force and effect, except
as may be limited by bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the rights of creditors generally and the availability of
equitable remedies. To the knowledge of CBI, there are no existing defaults by
the tenant under any Third Party Lease, or any event which with notice or lapse
of time or both which would constitute such a default and which individually or
in the aggregate would have a Material Adverse Effect on CBI and its
Subsidiaries taken as a whole.
     3.19 State Takeover Laws. CBI has previously taken any and all action
necessary to render the provisions of the Pennsylvania anti-takeover statutes in
Sections 2538 through 2588 inclusive of the PBCL that may be applicable to the
Merger and the other transactions this Agreement contemplates inapplicable to
FNB and its respective affiliates, and to the Merger, this Agreement and the
transactions this Agreement contemplates. The Board of Directors of CBI has
approved this Agreement and the transactions this Agreement contemplates as
required to render inapplicable to such Agreement and the transactions this
Agreement contemplates any restrictive provisions in CBI’s Articles or CBI’s
Bylaws.
     3.20 Reorganization. As of the date of this Agreement, CBI is not aware of
any fact or circumstance that could reasonably be expected to prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.
     3.21 Opinion. Prior to the execution of this Agreement, CBI has received an
opinion from Sandler O’Neill & Partners L.P. to the effect that as of the date
thereof and based upon and subject to the matters set forth in this Agreement,
the Merger Consideration is fair to the shareholders of CBI from a financial
point of view. Such opinion has not been amended or rescinded as of the date of
this Agreement.
     3.22 Insurance. CBI and its Subsidiaries are insured with reputable
insurers against such risks and in such amounts as are set forth in Section 3.22
of the CBI Disclosure Schedule and as its management reasonably has determined
to be prudent in accordance with industry practices.

-22-



--------------------------------------------------------------------------------



 



     3.23 Investment Securities. Except where failure to be true would not
reasonably be expected to have a Material Adverse Effect on CBI, (a) each of CBI
and its Subsidiaries has good title to all securities owned by it, except those
securities sold under repurchase agreements securing deposits, borrowings of
federal funds or borrowings from the Federal Reserve Banks or the Federal Home
Loan Banks or held in any fiduciary or agency capacity, free and clear of any
Liens, except to the extent such securities are pledged in the ordinary course
of business to secure obligations of CBI or its Subsidiaries, and such
securities are valued on the books of CBI in accordance with GAAP in all
material respects.
     3.24 Intellectual Property. CBI and each of its Subsidiaries owns, or is
licensed to use, in each case, free and clear of any Liens, all Intellectual
Property used in the conduct of its business as currently conducted that is
material to CBI and its Subsidiaries, taken as a whole. Except as would not
reasonably be likely to have a Material Adverse Effect on CBI, (i) Intellectual
Property used in the conduct of its business as currently conducted that is
material to CBI and its Subsidiaries does not, to the knowledge of CBI, infringe
on or otherwise violate the rights of any person and is in accordance with any
applicable license pursuant to which CBI or any Subsidiary acquired the right to
use any Intellectual Property and (ii) neither CBI nor any of its Subsidiaries
has received any written notice of any pending claim with respect to any
Intellectual Property used by CBI and its Subsidiaries. For purposes of this
Agreement, “Intellectual Property” means registered trademarks, service marks,
brand names, certification marks, trade dress and other indications of origin,
the goodwill associated with the foregoing and registrations in the United
States Patent and Trademark Office or in any similar office or agency of the
United States or any state thereof, all letters patent of the United States and
all reissues and extensions thereof.
     3.25 Loans; Nonperforming and Classified Assets.
          (a) Except as set forth in Section 3.25 of the CBI Disclosure
Schedule, each loan (“Loan”) on the books and records of CBI and its
Subsidiaries was made and has been serviced in all material respects in
accordance with their customary lending standards in the ordinary course of
business, is evidenced in all material respects by appropriate and sufficient
documentation and, to the knowledge of CBI, constitutes the legal, valid and
binding obligation of the obligor named in this Agreement, subject to
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditor’s rights
or by general equity principles.
          (b) CBI has set forth in Section 3.25 of the CBI Disclosure Schedule
as to CBI and each CBI Subsidiary as of the latest practicable date prior to the
date of this Agreement: (A) any written or, to CBI’s knowledge, oral Loan under
the terms of which the obligor is 90 or more days delinquent in payment of
principal or interest, or to CBI’s knowledge, in default of any other material
provision thereof, (B) each Loan that has been classified as “substandard,”
“doubtful,” “loss” or “special mention” or words of similar import by CBI, a CBI
Subsidiary or an applicable regulatory authority, (C) a listing of the Other
Real Estate

-23-



--------------------------------------------------------------------------------



 



Owned (“OREO”) acquired by foreclosure or by deed-in-lieu thereof, including the
book value thereof and (D) each Loan with any director, executive officer or
five percent or greater shareholder of CBI or a CBI Subsidiary, or to the
knowledge of CBI, any Person controlling, controlled by or under common control
with any of the foregoing.
          (c) Except as set forth in Section 3.25 of the CBI Disclosure
Schedule, as of the date of this Agreement, none of CBI nor any CBI Subsidiary
is a party to any written or oral loan agreement, note or borrowing arrangement,
including, without limitation, leases, credit enhancements, commitments,
guarantees and interest-bearing assets, with any director, officer or 5% or
greater shareholder of CBI or any CBI Subsidiary or any Affiliate of any of the
foregoing.
          (d) Except as set forth in Section 3.25(d) of the CBI Disclosure
Schedule, all reserves or other allowances for loan losses reflected in CBI’s
financial statements referred to in Section 3.6(a) as of and for the year ended
December 31, 2009 and the six months ended June 30, 2010, complied with all Laws
and are adequate under GAAP. Neither CBI nor FNB has been notified by any state
or federal bank regulatory agency that its reserves are inadequate or that the
practices and policies of CBI in establishing its reserves for the year ended
December 31, 2009 and the six months ended June 30, 2010, and in accounting for
delinquent and classified assets generally fail to comply with applicable
accounting or regulatory requirements, or that the Bank Regulators or CBI’s
independent auditor believes such reserves to be inadequate or inconsistent with
the historical loss experience of CBI.
          (e) CBI has previously furnished FNB with a complete list of all
extensions of credit and OREO that have been classified by any federal or state
bank regulatory agency as other loans specially mentioned, special mention,
substandard, doubtful, loss, classified or criticized, credit risk assets,
concerned loans or words of similar import. CBI agrees to update such list than
monthly after the date of this Agreement and until the earlier of the Closing
Date or the date that this Agreement is terminated in accordance with its terms.
          (f) All loans owned by CBI or any CBI Subsidiary, or in which CBI or
any CBI Subsidiary has an interest, comply in all material respects with all
Laws, including, but not limited to, applicable usury statutes, underwriting and
recordkeeping requirements and the Truth in Lending Act, the Equal Credit
Opportunity Act, and the Real Estate Settlement Procedures Act.
          (g) Except as set forth in Section 3.25(d) of the CBI Disclosure
Schedule, all loans owned by CBI or any CBI Subsidiary are collectable, except
to the extent reserves CBI had made against such loans in CBI’s consolidated
financial statements at June 30, 2010. Each of CBI and each CBI Subsidiary holds
mortgages contained in its loan portfolio for its own benefit to the extent of
its interest shown therein; such mortgages evidence liens having the priority
indicated by the terms of such mortgages, including the associated loan
documents, subject, as of the date of recordation or filing of applicable
security instruments, only to such

-24-



--------------------------------------------------------------------------------



 



exceptions as are discussed in attorneys’ opinions regarding title or in title
insurance policies in the mortgage files relating to the loans secured by real
property or are not material as to the collectability of such loans and all
loans owned by CBI and each CBI Subsidiary are with full recourse to the
borrowers, except as set forth at Section 3.25(d) of the CBI Disclosure
Schedule, and each of CBI and any CBI Subsidiary has taken no action which would
result in a waiver or negation of any rights or remedies available against the
borrower or guarantor, if any, on any loan. All applicable remedies against all
borrowers and guarantors are enforceable except as may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights and
except as may be limited by the exercise of judicial discretion in applying
principles of equity.
          (h) Except as set forth at Section 3.25(c) of the CBI Disclosure
Schedule, each outstanding loan participation sold by CBI or any CBI Subsidiary
was sold with the risk of non-payment of all or any portion of that underlying
loan to be shared by each participant proportionately to the share of such loan
represented by such participation without any recourse of such other lender or
participant to CBI or any CBI Subsidiary for payment or repurchase of the amount
of such loan represented by the participation or liability under any yield
maintenance or similar obligation.
          (i) CBI and each CBI Subsidiary have properly perfected or caused to
be properly perfected all security interests, liens, or other interests in any
collateral securing any loans made by it.
          (j) The CBI Disclosure Schedule sets forth a list of all loans or
other extensions of credit to all directors, officers and employees, or any
other Person covered by Regulation O of the Board of Governors of the Federal
Reserve System.
          (k) The CBI Disclosure Schedule sets forth a listing, as of June 30,
2010, by account, of: (i) all loans, including loan participations, of CBI or
any other CBI Subsidiary that have had their respective terms to maturity
accelerated during the past twelve months, (ii) all loan commitments or lines of
credit of CBI that have been terminated CBI during the past 12 months by reason
of a default or adverse developments in the condition of the borrower or other
events or circumstances affecting the credit of the borrower, (iii) each
borrower, customer or other party which has notified CBI during the past
12 months of, or has asserted against CBI, in each case in writing, any “lender
liability” or similar claim, and each borrower, customer or other party which
has given CBI any oral notification of, or orally asserted to or against CBI,
any such claim, (iv) all loans, (A) that are contractually past due 90 days or
more in the payment of principal and/or interest, (B) that are on non-accrual
status, (C) that as of the date of this Agreement are classified as “Other Loans
Specially Mentioned”, “Special Mention”, “Substandard”, “Doubtful”, “Loss”,
“Classified”, “Criticized”, “Watch List” or words of similar import, together
with the principal amount of and accrued and unpaid interest on each such loan
and the identity of the obligor thereunder, (D) where, during the past three
years, the interest rate terms have been reduced and/or the maturity dates have

-25-



--------------------------------------------------------------------------------



 



been extended subsequent to the agreement under which the loan was originally
created due to concerns regarding the borrower’s ability to pay in accordance
with such initial terms, or (E) where a specific reserve allocation exists in
connection therewith and (iv) all assets classified by CBI as OREO and all other
assets currently held that were acquired through foreclosure or in lieu of
foreclosure.
     3.26 Fiduciary Accounts. CBI and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including but not
limited to accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither CBI nor any of its Subsidiaries, nor any of their respective directors,
officers or employees, has committed any breach of trust to CBI’s knowledge with
respect to any fiduciary account and the records for each such fiduciary account
are true and correct and accurately reflect the assets of such fiduciary
account.
     3.27 Allowance For Loan Losses. CBI Bank’s allowance for loan losses is
sufficient at the date of this Agreement for its reasonably anticipated loan
losses, is in compliance with the standards established by applicable
Governmental Entities and GAAP and, to the knowledge of CBI, is adequate.
     3.28 Subordinated Debt. CBI’s outstanding subordinated debt qualifies as
Tier 2 capital under the applicable regulations of the federal bank regulatory
agencies with jurisdiction over CBI and its Subsidiaries.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF FNB
     Except as disclosed in the disclosure schedule delivered by FNB to CBI (the
“FNB Disclosure Schedule”), FNB hereby represents and warrants to CBI as
follows:
     4.1 Corporate Organization.
          (a) FNB is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. FNB has the corporate power and
authority and has all licenses, permits and authorizations of applicable
Governmental Entities required to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where such failure to be licensed or qualified does not have a Material
Adverse Effect upon FNB.
          (b) FNB is duly registered as a bank holding company and is a
financial holding company under the BHC Act. True and complete copies of the
Articles of

-26-



--------------------------------------------------------------------------------



 



Incorporation (the “FNB Charter”) and Bylaws of FNB (the “FNB Bylaws”), as in
effect as of the date of this Agreement, have previously been made available to
CBI.
          (c) Each FNB Subsidiary (i) is duly organized and validly existing
under the laws of its jurisdiction of organization, (ii) is duly qualified to do
business and in good standing in all jurisdictions, whether federal, state,
local or foreign, where its ownership or leasing of property or the conduct of
its business requires it to be so qualified and (iii) has all requisite
corporate power and authority, and has all licenses, permits and authorizations
of applicable Governmental Entities required, to own or lease its properties and
assets and to carry on its business as now conducted, except in each of (i) –
(iii) as would not be reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect on FNB.
     4.2 Capitalization.
          (a) The authorized capital stock of FNB consists of 500,000,000 shares
of FNB Common Stock, of which, as of June 30, 2010, 114,684,308 shares were
issued and outstanding, and 20,000,000 shares of preferred stock, $.01 par value
(the “FNB Preferred Stock”), of which, as of the date of this Agreement, no
shares were issued and outstanding. As of June 30, 2010, 151,418 shares of FNB
Common Stock were held in FNB’s treasury. As of the date hereof, no shares of
FNB Common Stock or FNB Preferred Stock were reserved for issuance, except for
10,313,803 shares of FNB Common Stock reserved for issuance upon exercise of
options issued or available for issuance pursuant to employee and director stock
plans of FNB in effect as of the date of this Agreement (the “FNB Stock Plans”)
and warrants issued to the United States Treasury Department. All of the issued
and outstanding shares of FNB Common Stock have been, and all shares of FNB
Common Stock that may be issued pursuant to the FNB Stock Plans will be, when
issued in accordance with the terms thereof, duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof. Except pursuant to this
Agreement, the FNB Stock Plans and warrants FNB issued to the United States
Treasury Department, FNB is not bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any shares of FNB Common Stock or any other equity
securities of FNB or any securities representing the right to purchase or
otherwise receive any shares of FNB Common Stock. The shares of FNB Common Stock
to be issued pursuant to the Merger have been duly authorized and, when issued
and delivered in accordance with the terms of this Agreement, will have been
validly issued, fully paid, nonassessable and free of preemptive rights.
          (b) All of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of FNB are owned by FNB, directly
or indirectly, free and clear of any Liens, and all of such shares or equity
ownership interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No such Subsidiary has or is bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or

-27-



--------------------------------------------------------------------------------



 



issuance of any shares of capital stock or any other equity security of such
Subsidiary or any securities representing the right to purchase or otherwise
receive any shares of capital stock or any other equity security of such
Subsidiary.
     4.3 Authority; No Violation.
          (a) FNB has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions this Agreement contemplates.
The execution and delivery of this Agreement and the consummation of the
transactions this Agreement contemplates have been duly and validly approved by
the Board of Directors of FNB and no other corporate approvals on the part of
FNB are necessary to approve this Agreement. This Agreement has been duly and
validly executed and delivered by FNB and, assuming due authorization, execution
and delivery by CBI, constitutes the valid and binding obligation of FNB,
enforceable against FNB in accordance with its terms, except as may be limited
by bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
the rights of creditors generally and the availability of equitable remedies.
          (b) Neither the execution and delivery of this Agreement by FNB, nor
the consummation by FNB of the transactions this Agreement contemplates, nor
compliance by FNB with any of the terms or provisions of this Agreement, will
(i) violate any provision of the FNB Charter or the FNB Bylaws or (ii) assuming
that the consents, approvals and filings referred to in Section 4.4 are duly
obtained and/or made and are in full force and effect, (A) violate any statute,
code, ordinance, rule, regulation, judgment, order, writ, decree or Injunction
applicable to FNB, any of its Subsidiaries or any of their respective properties
or assets or (B) violate, conflict with, result in a breach of any provision of,
constitute a default, or an event which, with notice or lapse of time, or both,
would constitute a default, under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of FNB or any of its Subsidiaries under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which FNB or any of its
Subsidiaries is a party, or by which they or any of their respective properties
or assets may be bound or affected, except for such violations, conflicts,
breaches or defaults with respect to clause (iii) that are not reasonably likely
to have, either individually or in the aggregate, a Material Adverse Effect on
FNB.
     4.4 Consents and Approvals. Except for (i) the filing of applications and
notices, as applicable, with the Federal Reserve Board under the BHC Act and the
Federal Reserve Act, as amended, and approval of such applications and notices,
and, in connection with the acquisition of the Bank by FNB, the filing of
applications and notices, as applicable, with the FDIC, the OCC or the PA DOB
and the Federal Reserve Board and approval of such applications and notice,
(ii) the Other Regulatory Approvals, (iii) the filing with the SEC of the Proxy
Statement and the filing and declaration of effectiveness of the Registration
Statement, (iv) the filing of the Articles of Merger with and the acceptance for
record by the

-28-



--------------------------------------------------------------------------------



 



Secretary of State of the Commonwealth of Pennsylvania pursuant to the PBCL and
the filing of the Articles of Merger with and the acceptance for record by the
Secretary of State of the State of Florida pursuant to the FBCA, (v) any notices
or filings under the HSR Act, (vi) any consents, authorizations, approvals,
filings or exemptions in connection with compliance with the applicable
provisions of federal and state securities laws relating to the regulation of
broker-dealers, investment advisers or transfer agents and the rules and
regulations thereunder and of any applicable industry SRO, and the rules of
FINRA or the NYSE, or that are required under consumer finance, mortgage banking
and other similar laws, (vii) such filings and approvals as are required to be
made or obtained under the securities or “Blue Sky” laws of various states in
connection with the issuance of the shares of FNB Common Stock pursuant to this
Agreement and approval of listing such FNB Common Stock on the NYSE and
(viii) filings, if any, required as a result of the particular status of CBI, no
consents or approvals of or filings or registrations with any Governmental
Entity are necessary in connection with (A) the execution and delivery by FNB of
this Agreement and (B) the consummation by FNB of the Merger and the other
transactions this Agreement contemplates.
     4.5 Reports. FNB and each of its Subsidiaries have in all material respects
timely filed all reports, registrations and statements, together with any
amendments required to be made with respect thereto, that they were required to
file since January 1, 2008 with the Regulatory Agencies and with each other
applicable Governmental Entity, including the SEC, and all other reports and
statements required to be filed by them since January 1, 2008, including any
report or statement required to be filed pursuant to the laws, rules or
regulations of the United States, any state, any foreign entity, or any
Regulatory Agency, and have paid all fees and assessments due and payable in
connection therewith. Except for normal examinations conducted by a Regulatory
Agency in the ordinary course of the business of FNB and its Subsidiaries, no
Regulatory Agency has initiated or has pending any proceeding or, to the
knowledge of FNB, investigation into the business or operations of FNB or any of
its Subsidiaries since January 1, 2008. There is no unresolved violation,
criticism or exception by any Regulatory Agency with respect to any report or
statement relating to any examinations or inspections of FNB or any of its
Subsidiaries.
     4.6 Financial Statements. FNB has previously made available to CBI copies
of the consolidated balance sheet of FNB and its Subsidiaries as of December 31,
2007, 2008 and 2009, and the related consolidated statements of income, changes
in shareholders’ equity and cash flows for the years then ended as reported in
FNB’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009
(the “FNB 2009 10-K”), filed with the SEC under the Securities and Exchange Act
of 1934, as amended (the “Exchange Act”), accompanied by the audit report of
Ernst & Young LLP, independent registered public accountants with respect to FNB
for the years ended December 31, 2007, 2008 and 2009. The December 31, 2009
consolidated balance sheet of FNB, including the related notes, where
applicable, fairly presents in all material respects the consolidated financial
position of FNB and its

-29-



--------------------------------------------------------------------------------



 



Subsidiaries as of the date thereof, and the other financial statements referred
to in this Section 4.6, including the related notes, where applicable, fairly
present in all material respects the results of the consolidated operations,
cash flows and changes in shareholders’ equity and consolidated financial
position of FNB and its Subsidiaries for the respective fiscal periods or as of
the respective dates in this Agreement set forth, subject to normal year-end
audit adjustments in amounts consistent with past experience in the case of
unaudited statements, each of such statements, including the related notes,
where applicable, complies in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, and each of such statements, including the related notes, where
applicable, has been prepared in all material respects in accordance with GAAP
consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto. The books and records of
FNB and its Subsidiaries have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements and reflect only actual transactions.
     4.7 Broker’s Fees. Neither FNB nor any FNB Subsidiary nor any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any brokers fees, commissions or finder’s fees in connection
with the Merger or related transactions this Agreement contemplates.
     4.8 Absence of Certain Changes or Events. Since December 31, 2009, except
as publicly disclosed in the Forms 10-K, 10-Q and 8-K comprising the FNB
Reports, as defined in Section 4.12, filed prior to the date of this Agreement
(i) FNB and the FNB Subsidiaries have, except in connection with the negotiation
and execution and delivery of this Agreement, carried on their respective
businesses in all material respects in the ordinary course consistent with past
practice and (ii) there has not been any Material Adverse Effect with respect to
FNB.
     4.9 Legal Proceedings.
          (a) There is no pending, or, to FNB’s knowledge, threatened,
litigation, action, suit, proceeding, investigation or arbitration by any Person
or Governmental Entity that has had, or is reasonably likely to have, a Material
Adverse Effect on FNB and its Subsidiaries, taken as a whole, in each case with
respect to FNB or any of its Subsidiaries or any of their respective properties
or permits, licenses or authorizations.
          (b) There is no judgment, or regulatory restriction, other than those
of general application that apply to similarly situated financial or bank
holding companies or their Subsidiaries, that has been imposed upon FNB, any of
its Subsidiaries or the assets of FNB or any of its Subsidiaries that has had or
is reasonably likely to have, a Material Adverse Effect on FNB or its
Subsidiaries, taken as a whole.

-30-



--------------------------------------------------------------------------------



 



     4.10 Taxes and Tax Returns. Each of FNB and its Subsidiaries has duly and
timely filed, including all applicable extensions, all Tax Returns required to
be filed by it on or prior to the date of this Agreement, all such Tax Returns
being accurate and complete in all material respects, has timely paid or
withheld and timely remitted all Taxes shown thereon as arising and has duly and
timely paid or withheld and timely remitted all Taxes, whether or not shown on
any Tax Return, that are due and payable or claimed to be due from it by a
Governmental Entity other than Taxes that (i) are being contested in good faith,
which have not been finally determined, and (ii) have been adequately reserved
against in accordance with GAAP on FNB’s most recent consolidated financial
statements. All required estimated Tax payments sufficient to avoid any
underpayment penalties or interest have been made by or on behalf of each of FNB
and its Subsidiaries. Neither FNB nor any of its Subsidiaries has granted any
extension or waiver of the limitation period for the assessment or collection of
Tax that remains in effect. There are no disputes, audits, examinations or
proceedings in progress or pending, including any notice received of an intent
to conduct an audit or examination, or claims asserted, for Taxes upon FNB or
any of its Subsidiaries. No claim has been made by a Governmental Entity in a
jurisdiction where the FNB or any of its Subsidiaries has not filed Tax Returns
such that FNB or any of its Subsidiaries is or may be subject to taxation by
that jurisdiction. All deficiencies asserted or assessments made as a result of
any examinations by any Governmental Entity of the Tax Returns of, or including,
FNB or any of its Subsidiaries have been fully paid. No issue has been raised by
a Governmental Entity in any prior examination or audit of each of FNB and its
Subsidiaries which, by application of the same or similar principles, could
reasonably be expected to result in a proposed deficiency in respect of such
Governmental Entity for any subsequent taxable period. There are no Liens for
Taxes, other than statutory liens for Taxes not yet due and payable, upon any of
the assets of FNB or any of its Subsidiaries. Neither FNB nor any of its
Subsidiaries is a party to or is bound by any Tax sharing, allocation or
indemnification agreement or arrangement, other than such an agreement or
arrangement exclusively between or among FNB and its Subsidiaries. Neither FNB
nor any of its Subsidiaries (A) has been a member of an affiliated group filing
a consolidated federal income Tax Return, other than a group the common parent
of which was FNB, or (B) has any liability for the Taxes of any Person, other
than FNB or any of its Subsidiaries, under Treas. Reg. §1.1502-6, or any similar
provision of state, local or foreign law, or as a transferee or successor, by
contract or otherwise. Neither FNB nor any of its Subsidiaries has been, within
the past two years or otherwise as part of a “plan, or series of related
transactions”, within the meaning of Section 355(e) of the Code, of which the
Merger is also a part, or a “distributing corporation” or a “controlled
corporation”, within the meaning of Section 355(a)(1)(A) of the Code) in a
distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code. No share of FNB Common Stock is owned by a Subsidiary
of FNB. FNB is not and has not been a “United States real property holding
company” within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code. Neither
FNB, its Subsidiaries nor any other Person on their behalf has executed or
entered into any written agreement with, or obtained or applied for any written
consents or written

-31-



--------------------------------------------------------------------------------



 



clearances or any other Tax rulings from, nor has there been any written
agreement executed or entered into on behalf of any of them with any Taxing
Authority, relating to Taxes, including any IRS private letter rulings or
comparable rulings of any Taxing Authority and closing agreements pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of any applicable law, which rulings or agreements would have a
continuing effect after the Effective Time. Neither FNB nor any of its
Subsidiaries has engaged in a “reportable transaction,” as set forth in Treas.
Reg. §1.6011-4(b), or any transaction that is the same as or substantially
similar to one of the types of transactions that the IRS has determined to be a
tax avoidance transaction and identified by notice, regulation or other form of
published guidance as a “listed transaction,” as set forth in Treas. Reg.
§1.6011-4(b)(2). CBI has received complete copies of (i) all federal, state,
local and foreign income or franchise Tax Returns of FNB and its Subsidiaries
relating to the taxable periods beginning January 1, 2008 or later and (ii) any
audit report issued within the last three years relating to any Taxes due from
or with respect to FNB or its Subsidiaries. Neither FNB, nor any of its
Subsidiaries will be required to include any item of material income in, or
exclude any material item of deduction from, taxable income for any taxable
period, or portion thereof, ending after the Closing Date as a result of any
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date, (ii) installment sale or open transaction disposition made on
or prior to the Effective Time, (iii) prepaid amount received on or prior to the
Closing Date or (iv) deferred intercompany gain or any excess loss account of
FNB or any of its Subsidiaries for periods or portions of periods described in
Treasury Regulations under Section 1502 of the Code, or any corresponding or
similar provision of state, local or foreign law, for periods, or portions
thereof, ending on or before the Closing Date.
     4.11 Employee Benefits. For purposes of this Agreement, the following terms
shall have the following meaning:
     “FNB Benefit Plans” means any material employee benefit plan, program,
policy, practice, or other arrangement providing benefits to any current or
former employee, officer or director of FNB or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by FNB or any
of its Subsidiaries or to which FNB or any of its Subsidiaries contributes or is
obligated to contribute, whether or not written, including without limitation
any employee welfare benefit plan within the meaning of Section 3(1) of ERISA,
any employee pension benefit plan within the meaning of Section 3(2) of ERISA,
whether or not such plan is subject to ERISA, and any bonus, incentive, deferred
compensation, vacation, stock purchase, stock option, severance, employment,
change of control or fringe benefit plan, program or policy.
     “FNB Employment Agreements” means a written contract, offer letter or
agreement of FNB or any of its Subsidiaries with or addressed to any individual
who is rendering or has rendered services thereto as an employee pursuant to
which FNB or any of its Subsidiaries

-32-



--------------------------------------------------------------------------------



 



has any actual or contingent liability or obligation to provide compensation
and/or benefits in consideration for past, present or future services.
     “FNB Plan” means any FNB Benefit Plan other than a Multiemployer Plan.
          (a) Section 4.11(a) of the FNB Disclosure Schedule includes a complete
list of all material FNB Benefit Plans and all material FNB Employment
Agreements.
          (b) With respect to each FNB Plan, FNB has delivered or made available
to CBI a true, correct and complete copy of: (i) each writing constituting a
part of such FNB Plan, including without limitation all plan documents, employee
communications, benefit schedules, trust agreements, and insurance contracts and
other funding vehicles, (ii) the most recent Annual Report (Form 5500 Series)
and accompanying schedule, if any, (iii) the current summary plan description
and any material modifications thereto, if any (in each case, whether or not
required to be furnished under ERISA), (iv) the most recent annual financial
report, if any, (v) the most recent actuarial report, if any, and (vi) the most
recent determination letter from the IRS, if any. FNB has delivered or made
available to CBI a true, correct and complete copy of each material FNB
Employment Agreement.
          (c) All material contributions required to be made to any FNB Plan by
applicable law or regulation or by any plan document or other contractual
undertaking, and all material premiums due or payable with respect to insurance
policies funding any FNB Plan, for any period through the date of this Agreement
have been timely made or paid in full or, to the extent not required to be made
or paid on or before the date of this Agreement, have been fully reflected on
the financial statements to the extent required by GAAP. Each FNB Benefit Plan
that is an employee welfare benefit plan under Section 3(1) of ERISA either
(i) is funded through an insurance company contract and is not a “welfare
benefit fund” within the meaning of Section 419 of the Code or (ii) is unfunded.
          (d) With respect to each FNB Plan, FNB and its Subsidiaries have
complied, and are now in compliance, in all material respects, with all
provisions of ERISA, the Code and all laws and regulations applicable to such
FNB Plans. Each FNB Plan has been administered in all material respects in
accordance with its terms. There is not now, nor do any circumstances exist that
would reasonably be expected to give rise to, any requirement for the posting of
security with respect to a FNB Plan or the imposition of any material lien on
the assets of FNB or any of its Subsidiaries under ERISA or the Code.
Section 4.11(d) of the FNB Disclosure Schedule identifies each FNB Plan that is
intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“FNB Qualified Plans”). The IRS has issued a favorable determination
letter with respect to each Qualified Plan and the related trust that has not
been revoked or FNB is entitled to rely on a favorable opinion issued by the
IRS, and, to the knowledge of FNB, there are no existing circumstances and no
events have occurred that would reasonably be expected to adversely affect the
qualified status of any FNB Qualified Plan or the related trust. No trust
funding any FNB Plan is intended to meet the

-33-



--------------------------------------------------------------------------------



 



requirements of Code Section 501(c)(9). To the knowledge of FNB, none of FNB and
its Subsidiaries nor any other person, including any fiduciary, has engaged in
any “prohibited transaction”, as defined in Section 4975 of the Code or
Section 406 of ERISA, which would reasonably be expected to subject any of the
FNB Plans or their related trusts, FNB, any of its Subsidiaries or any person
that FNB or any of its Subsidiaries has an obligation to indemnify, to any
material Tax or penalty imposed under Section 4975 of the Code or Section 502 of
ERISA.
          (e) With respect to each FNB Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) there does not
exist any accumulated funding deficiency within the meaning of Section 412 of
the Code or Section 302 of ERISA, whether or not waived, and, (ii) except as
would not have, individually or in the aggregate, a Material Adverse Effect:
(A) the fair market value of the assets of such FNB Plan equals or exceeds the
actuarial present value of all accrued benefits under such FNB Plan, whether or
not vested, on a termination basis, (B) no reportable event within the meaning
of Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred, (C) all premiums to the PBGC have been timely paid in full,
(D) no liability, other than for premiums to the PBGC, under Title IV of ERISA
has been or would reasonably be expected to be incurred by FNB or any of its
Subsidiaries and (E) the PBGC has not instituted proceedings to terminate any
such FNB Plan and, to FNB’s knowledge, no condition exists that presents a risk
that such proceedings will be instituted or which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any such FNB Plan.
          (f) (i) No FNB Benefit Plan is a Multiemployer Plan or a Multiple
Employer Plan, (ii) none of FNB and its Subsidiaries nor any of their respective
ERISA Affiliates has, at any time during the last six years, contributed to or
been obligated to contribute to any Multiemployer Plan or Multiple Employer Plan
and (iii) none of FNB and its Subsidiaries nor any of their respective ERISA
Affiliates has incurred, during the last six years, any Withdrawal Liability
that has not been satisfied in full. There does not now exist, nor do any
circumstances exist that would reasonably be expected to result in, any
Controlled Group Liability that would be a liability of FNB or any of its
Subsidiaries following the Effective Time, other than such liabilities that
arise solely out of, or relate solely to, the FNB Benefit Plans. Without
limiting the generality of the foregoing, neither FNB nor any of its
Subsidiaries, nor, to FNB’s knowledge, any of their respective ERISA Affiliates,
has engaged in any transaction described in Section 4069 or Section 4204 or 4212
of ERISA.
          (g) Other than a medical retirement plan, FNB and its Subsidiaries
have no liability for life, health, medical or other welfare benefits to former
employees or beneficiaries or dependents thereof, except for health continuation
coverage as required by Section 4980B of the Code, Part 6 of Title I of ERISA or
applicable law and at no expense to FNB and its Subsidiaries.

-34-



--------------------------------------------------------------------------------



 



          (h) Neither the execution nor the delivery of this Agreement nor the
consummation of the transactions this Agreement contemplates will, either alone
or in conjunction with any other event, whether contingent or otherwise,
(i) result in any payment or benefit becoming due or payable, or required to be
provided, to any director, employee or independent contractor of FNB or any of
its Subsidiaries, (ii) increase the amount or value of any benefit or
compensation otherwise payable or required to be provided to any such director,
employee or independent contractor, (iii) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation or
(iv) result in any amount failing to be deductible by reason of Section 280G of
the Code or would be subject to an excise tax under Section 4999 of the Code or
Section 409A of the Code.
           (i) No labor organization or group of employees of FNB or any of its
Subsidiaries has made a pending demand for recognition or certification, and
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to FNB’s knowledge, threatened
to be brought or filed, with the National Labor Relations Board or any other
labor relations tribunal or authority. Each of FNB and its Subsidiaries is in
material compliance with all applicable laws and collective bargaining
agreements respecting employment and employment practices, terms and conditions
of employment, wages and hours and occupational safety and health.
     4.12 SEC Reports. FNB has previously made available to CBI an accurate and
complete copy of each final registration statement, prospectus, report, schedule
and definitive proxy statement FNB has filed since January 1, 2008 with the SEC
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) or the
Exchange Act (the “FNB Reports”) and prior to the date of this Agreement, as of
the date of such FNB Report, contained any untrue statement of a material fact
or omitted to state any material fact required to be stated in this Agreement or
necessary in order to make the statements made in this Agreement, in light of
the circumstances in which they were made, not misleading, except that
information as of a later date, but before the date of this Agreement, shall be
deemed to modify information as of an earlier date. Since January 1, 2008, as of
their respective dates, all FNB Reports filed under the Securities Act and the
Exchange Act complied as to form in all material respects with the published
rules and regulations of the SEC with respect thereto.
     4.13 Compliance with Applicable Law. FNB and each of its Subsidiaries are
not in default in any material respect under any applicable law, statute, order,
rule, regulation, policy or guideline of any Governmental Entity applicable to
FNB or any of its Subsidiaries, including the Equal Credit Opportunity Act, the
Fair Housing Act, the Community Reinvestment Act, the Home Mortgage Disclosure
Act, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorist (USA Patriot) Act of 2001, the Bank
Secrecy Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
applicable limits on loans to one borrower, except where such

-35-



--------------------------------------------------------------------------------



 



noncompliance or default is not reasonably likely to, either individually or in
the aggregate, have a Material Adverse Effect on FNB and its Subsidiaries, taken
as a whole.
     4.14 Contracts. Except for matters that have not had and would not
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect on FNB and its Subsidiaries taken as a whole, (i) none of FNB nor
any of its Subsidiaries is, with or without the lapse of time or the giving of
notice, or both, in breach or default in any material respect under any material
contract, lease, license or other agreement or instrument, (ii) to the knowledge
of FNB, none of the other parties to any such material contract, lease, license
or other agreement or instrument is, with or without the lapse of time or the
giving of notice, or both, in breach or default in any material respect
thereunder and (iii) neither FNB nor any of its Subsidiaries has received any
written notice of the intention of any party to terminate or cancel any such
material contract, lease, license or other agreement or instrument whether as a
termination or cancellation for convenience or for default of FNB or any of its
Subsidiaries.
     4.15 Agreements with Regulatory Agencies. Neither FNB nor any of its
Subsidiaries is subject to any cease-and-desist or other order or enforcement
action issued by, or is a party to any written agreement, consent agreement or
memorandum of understanding with, or is a party to any commitment letter or
similar undertaking to, or is subject to any order or directive by, or has been
since January 1, 2008, a recipient of any supervisory letter from, or has been
ordered to pay any civil money penalty by, or since January 1, 2008, has adopted
any policies, procedures or board resolutions at the request or suggestion of
any Regulatory Agency or other Governmental Entity that currently restricts in
any material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its ability to pay dividends, its credit or
risk management policies, its management or its business, other than those of
general application that apply to similarly situated financial holding companies
or their Subsidiaries, each item in this sentence, whether or not set forth in
the FNB Disclosure Schedule (“FNB Regulatory Agreement”), nor has FNB or any of
its Subsidiaries been advised since January 1, 2008 by any Regulatory Agency or
other Governmental Entity that it is considering issuing, initiating, ordering
or requesting any such FNB Regulatory Agreement. Each bank Subsidiary of FNB has
at least a “satisfactory” rating under the U.S. Community Reinvestment Act.
     4.16 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of FNB included
in FNB’s Quarterly Report on Form 10-Q for the fiscal quarter ended June 30,
2010 (the “FNB 10-Q”), including any notes thereto, (ii) liabilities incurred in
connection with this Agreement and the transactions contemplated thereby and
(iii) liabilities incurred in the ordinary course of business consistent with
past practice since June 30, 2010, since June 30, 2010, neither FNB nor any of
its Subsidiaries has incurred any liability of any nature whatsoever, whether
absolute, accrued, contingent or otherwise and whether due or to become due,
that, either

-36-



--------------------------------------------------------------------------------



 



individually or in the aggregate, has had or is reasonably likely to have, a
Material Adverse Effect on FNB.
     4.17 Environmental Liability.
          (a) To FNB’s Knowledge, (A) FNB and its Subsidiaries are in material
compliance with applicable Environmental Laws, (B) no Contamination exceeding
applicable cleanup standards or remediation thresholds exists at real property,
including buildings or other structures, currently or formerly owned or operated
by FNB or any of its Subsidiaries, that reasonably could result in a material
Environmental Liability for FNB or its Subsidiaries, (C) no Contamination exists
at any real property currently owned by a third party that reasonably could
result in a material Environmental Liability for FNB or its Subsidiaries,
(D) neither FNB nor any of its Subsidiaries has received any notice, demand
letter, claim or request for information alleging any material violation of, or
liability under, any Environmental Law, (E) neither FNB nor any of its
Subsidiaries is subject to any order, decree, injunction or other agreement with
any Governmental Entity or any third party under any Environmental Law that
reasonably could result in a material Environmental Liability of FNB or its
Subsidiaries and (F) FNB has set forth in the FNB Disclosure Schedule and made
available to CBI copies of all environmental reports or studies, sampling data,
correspondence and filings in its possession or relating to FNB, its
Subsidiaries and any currently owned or operated property of FNB which were
prepared in the last five years.
          (b) There are no legal, administrative, arbitral or other proceedings,
claims, actions, causes of action, private environmental investigations or
remediation activities or governmental investigations of any nature seeking to
impose, or that are reasonably likely to result in the imposition, on FNB of any
liability or obligation arising under common law or under any local, state or
federal environmental statute, regulation or ordinance including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, pending or threatened against FNB, which liability or obligation is
reasonably likely to have, either individually or in the aggregate, a Material
Adverse Effect on FNB. To the knowledge of FNB, there is no reasonable basis for
any such proceeding, claim, action or governmental investigation that would
impose any liability or obligation that would be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on FNB. FNB is not
subject to any agreement, order, judgment, decree, letter or memorandum by or
with any Governmental Entity or third party imposing any liability or obligation
with respect to the foregoing that is reasonably likely to have, either
individually or in the aggregate, a Material Adverse Effect on FNB.
     4.18 Reorganization. As of the date of this Agreement, FNB is not aware of
any fact or circumstance that could reasonably be expected to prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.

-37-



--------------------------------------------------------------------------------



 



     4.19 Loans; Nonperforming and Classified Assets.
          (a) Except as set forth in Section 4.19 of the FNB Disclosure
Schedule, each Loan on the books and records of FNB and its Subsidiaries was
made and has been serviced in all material respects in accordance with their
customary lending standards in the ordinary course of business, is evidenced in
all material respects by appropriate and sufficient documentation and, to the
knowledge of FNB, constitutes the legal, valid and binding obligation of the
obligor named in this Agreement, subject to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditor’s rights or by general equity
principles.
          (b) FNB has set forth in Section 4.19 of the FNB Disclosure Schedule
as to FNB and each FNB Subsidiary as of the latest practicable date prior to the
date of this Agreement: (A) any written or, to FNB’s knowledge, oral Loan under
the terms of which the obligor is 90 or more days delinquent in payment of
principal or interest, or to FNB’s knowledge, in default of any other material
provision thereof, (B) each Loan that has been classified as “substandard,”
“doubtful,” “loss” or “special mention” or words of similar import by FNB, a FNB
Subsidiary or an applicable regulatory authority, (C) a listing of OREO and
(D) each Loan with any director, executive officer or five percent or greater
shareholder of FNB or a FNB Subsidiary, or to the knowledge of FNB, any Person
controlling, controlled by or under common control with any of the foregoing.
     4.20 Fiduciary Accounts. FNB and each of its Subsidiaries has properly
administered all accounts for which it acts as a fiduciary, including but not
limited to accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents and applicable laws and regulations.
Neither FNB nor any of its Subsidiaries, nor any of their respective directors,
officers or employees, has committed any breach of trust to FNB’s knowledge with
respect to any fiduciary account and the records for each such fiduciary account
are true and correct and accurately reflect the assets of such fiduciary
account.
     4.21 Allowance for Loan Losses. FNB Bank’s allowance for loan losses is
sufficient at the date of this Agreement for its reasonably anticipated loan
losses, is in compliance with the standards established by applicable
Governmental Entities and GAAP and, to the knowledge of FNB, is adequate.
ARTICLE 5
COVENANTS RELATING TO CONDUCT OF BUSINESS
     5.1 Conduct of Businesses Prior to the Effective Time.
          (a) During the period from the date of this Agreement to the Effective
Time, except as expressly contemplated or permitted by this Agreement, each of
FNB and CBI shall,

-38-



--------------------------------------------------------------------------------



 



and shall cause each of its respective Subsidiaries to, (i) conduct its business
in the ordinary course in all material respects, (ii) use reasonable best
efforts to maintain and preserve intact its business organization, employees and
advantageous business relationships and retain the services of its key officers
and key employees and (iii) take no action that would reasonably be expected to
prevent or materially impede or delay the obtaining of, or materially adversely
affect the ability of the parties expeditiously to obtain, any necessary
approvals of any Regulatory Agency, Governmental Entity or any other person or
entity required for the transactions this Agreement contemplates or to perform
its covenants and agreements under this Agreement or to consummate the
transactions this Agreement contemplates or thereby.
          (b) CBI agrees that between the date of this Agreement and the
Effective Time, the materials presented at the meetings of the Loan Committee of
CBI’s Board of Directors shall be provided to FNB within three business days
after each meeting and CBI shall provide the minutes of each meeting to FNB
within five days after such meeting.
     5.2 CBI Forbearances. During the period from the date of this Agreement to
the Effective Time, except as set forth in Section 5.2 of the CBI Disclosure
Schedule and except as expressly contemplated or permitted by this Agreement,
CBI shall not, and shall not permit any of its Subsidiaries to, without the
prior written consent of FNB, which shall not be unreasonably withheld:
          (a) (i) other than dividends and distributions by a direct or indirect
Subsidiary of CBI to CBI or any direct or indirect wholly owned Subsidiary of
CBI, declare, set aside or pay any dividends on, make any other distributions in
respect of, or enter into any agreement with respect to the voting of, any of
its capital stock, (ii) split, combine or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of, or in substitution for, shares of its capital stock, except upon the
exercise of CBI Stock Options that are outstanding or are required by an
existing contract, plan, arrangement or policy, as of the date of this Agreement
in accordance with their present terms or (iii) purchase, redeem or otherwise
acquire any shares of capital stock or other securities of CBI or any of its
Subsidiaries, or any rights, warrants or options to acquire any such shares or
other securities;
          (b) grant any stock options, restricted stock units or other
equity-based award with respect to shares of CBI Common Stock under any of the
CBI Stock Plans, or otherwise, except as required by an existing contract, plan,
arrangement or policy, or grant any individual, corporation or other entity any
right to acquire any shares of its capital stock, or issue any additional shares
of capital stock or other securities, other than the issuance of CBI Common
Stock upon the exercise of CBI Stock Options;
          (c) amend the CBI Articles, CBI Bylaws or other comparable
organizational documents;

-39-



--------------------------------------------------------------------------------



 



          (d) (i) acquire or agree to acquire by merging or consolidating with,
or by purchasing any assets or any equity securities of, or by any other manner,
any business or any Person, or otherwise acquire or agree to acquire any assets
except inventory or other similar assets in the ordinary course of business
consistent with past practice or (ii) open, acquire, close or sell any branches;
          (e) sell, lease, license, mortgage or otherwise encumber or subject to
any Lien, or otherwise dispose of any of its properties or assets other than
securitizations and other transactions in the ordinary course of business
consistent with past practice;
          (f) except for borrowings having a maturity of not more than 30 days
under existing credit facilities, or renewals, extensions or replacements
therefor that do not increase the aggregate amount available thereunder and that
do not provide for any termination fees or penalties, prohibit pre-payments or
provide for any pre-payment penalties, or contain any like provisions limiting
or otherwise affecting the ability of CBI or its applicable Subsidiaries or
successors from terminating or pre-paying such facilities, or contain financial
terms less advantageous than existing credit facilities, and as they may be so
renewed, extended or replaced (“Credit Facilities”) that are incurred in the
ordinary course of business consistent with past practice, incur any
indebtedness for borrowed money or issue any debt securities or assume,
guarantee or endorse, or otherwise become responsible for the obligations of any
Person, other than CBI or any wholly owned Subsidiary thereof, or, other than in
the ordinary course of business consistent with past practice, make any loans,
advances or capital contributions to, or investments in, any Person other than
its wholly owned Subsidiaries and as a result of ordinary advances and
reimbursements to employees and endorsements of banking instruments;
          (g) change in any material respect its accounting methods, except as
may be necessary and appropriate to conform to changes in tax laws requirements,
changes in GAAP or regulatory accounting principles or as required by CBI’s
independent auditors or its Regulatory Agencies;
          (h) change in any material respects its underwriting, operating,
investment or risk management or other similar policies of CBI or any of its
Subsidiaries except as required by applicable law or policies imposed by any
Regulatory Agency or any Governmental Entity;
          (i) make, change or revoke any material Tax election, file any
material amended Tax Return, enter into any closing agreement with respect to a
material amount of Taxes, settle any material Tax claim or assessment or
surrender any right to claim a refund of a material amount of Taxes;
          (j) other than in the ordinary course of business consistent with past
practice, terminate or waive any material provision of any material agreement,
contract or

-40-



--------------------------------------------------------------------------------



 



obligation (collectively, “Contracts”) other than normal renewals of Contracts
without materially adverse changes, additions or deletions of terms, provided
that Contracts under Section 5.1(s) shall be subject to that subsection rather
than this clause, or enter into or renew any agreement or contract or other
binding obligation of CBI or its Subsidiaries containing (i) any restriction on
the ability of CBI and its Subsidiaries, or, after the Merger, FNB and its
Subsidiaries, to conduct its business as it is presently being conducted or
currently contemplated to be conducted after the Merger or (ii) any restriction
on CBI or its Subsidiaries, or, after the Merger, FNB and its Subsidiaries, in
engaging in any type of activity or business;
          (k) incur any capital expenditures in excess of $50,000 individually
or $100,000 in the aggregate;
          (l) except as required by agreements or instruments in effect on the
date of this Agreement, alter in any material respect, or enter into any
commitment to alter in any material respect, any material interest in any
corporation, association, joint venture, partnership or business entity in which
CBI directly or indirectly holds any equity or ownership interest on the date of
this Agreement, other than any interest arising from any foreclosure, settlement
in lieu of foreclosure or troubled loan or debt restructuring in the ordinary
course of business consistent with past practice;
          (m) agree or consent to any material agreement or material
modifications of existing agreements with any Regulatory Authority or
Governmental Entity in respect of the operations of its business, except as
required by law or regulation based upon the advice of CBI’s legal advisors;
          (n) pay, discharge, settle or compromise any claim, action,
litigation, arbitration, suit, investigation or proceeding, other than any such
payment, discharge, settlement or compromise in the ordinary course of business
consistent with past practice that involves solely money damages in an amount
not in excess of $50,000 individually or $100,000 in the aggregate;
          (o) issue any broadly distributed communication of a general nature to
employees, including general communications relating to benefits and
compensation, or customers without the prior approval of FNB, which will not be
unreasonably delayed or withheld, except for communications in the ordinary
course of business that do not relate to the Merger or other transactions this
Agreement contemplates;
          (p) take any action, or knowingly fail to take any action, which
action or failure to act would be reasonably expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code;

-41-



--------------------------------------------------------------------------------



 



          (q) take any action that would materially impede or delay the ability
of the parties to obtain any necessary approvals of any Regulatory Agency or
other Governmental Entity required for the transactions this Agreement
contemplates;
          (r) take any action that is intended or is reasonably likely to result
in any of its representations or warranties set forth in this Agreement being or
becoming untrue in any material respect at any time prior to the Effective Time,
or in any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement, except, in every
case, as may be required by applicable law;
          (s) make, renew or otherwise modify any Loan, loan commitment, letter
of credit or other extension of credit (individually, a “Loan” and collectively,
“Loans”) to any Person if the Loan is an existing credit on the books of CBI and
classified as “substandard,” “doubtful” or “loss” or such Loan is in an amount
in excess of $150,000 and classified as “special mention” without the approval
of FNB, or make, renew or otherwise modify any Loan or Loans if immediately
after making an unsecured Loan or Loans, such Person would be indebted to CBI
Bank in an aggregate amount in excess of $200,000 on an unsecured basis or
undersecured, or make any fully secured Loan or Loans to any Person, except for
any Loan secured by a first mortgage on single family owner-occupied real
estate, if, immediately after making a secured Loan, such Person would be
indebted to CBI Bank in an aggregate amount in excess of $1,500,000 or, without
approval of FNB, shall not make, renew or otherwise modify any Loan or Loans
secured by an owner-occupied 1-4 single-family residence with a principal
balance in excess of $500,000 or in any event if such Loan does not conform with
CBI Bank’s Credit Policy Manual if, in the case of any of the foregoing types of
Loan or Loans, FNB shall object thereto within three business days after receipt
of notice of such proposed Loan, and the failure to provide a written objection
within three business days after receipt of notice of such proposed Loan from
CBI Bank shall be deemed as the approval of FNB to make such Loan or Loans. FNB
reserves the right to observe the loan approval process by the Board of
Directors of CBI or its Loan Committee;
          (t) enter into or amend or renew any employment, consulting, severance
or similar agreements or arrangements with any director, officer or employee of
CBI or its Subsidiaries or grant any salary or wage increase or increase any
employee benefit, including discretionary or other incentive or bonus payments,
except in accordance with the terms of any applicable CBI incentive plan, make
any grants of awards to newly hired employees or accelerate the vesting of any
unvested stock options, except:
               (A) for other changes that are required by applicable law or are
advisable in order to comply with Section 409A of the Code, upon prior written
notice to FNB;
               (B) to pay the amounts or to provide payments under plans and/or
commitments set forth in the CBI Disclosure Schedule;

-42-



--------------------------------------------------------------------------------



 



               (C) for retention bonuses to such persons and in such amounts as
are mutually agreed by FNB and CBI; or
               (D) severance payments pursuant to the severance agreements or
employment agreements that are set forth in Section 5.2 of the CBI Disclosure
Schedule.
          (u) Hire any person as an employee of CBI or any of its Subsidiaries
or promote any employee, except (i) to satisfy contractual obligations existing
as of the date of this Agreement and set forth in Section 5.2 of the CBI
Disclosure Schedule or (ii) to fill any vacancies existing as of the date of
this Agreement and described in Section 5.2 of the CBI Disclosure Schedule or
(iii) to fill any vacancies arising after the date of this Agreement at a
comparable level of compensation with persons whose employment is terminable at
the will of CBI or a Subsidiary of CBI, as applicable, provided, however, that
such total compensation for any one employee may not exceed $40,000;
          (v) agree to take, make any commitment to take, or adopt any
resolutions of its Board of Directors in support of, any of the actions
prohibited by this Section 5.2;
          (w) acquire any new loan participation or loan servicing rights;
          (x) originate, participate or purchase any new loan or other credit
facility commitment (including, without limitation, lines of credit and letters
of credit) outside of its primary market area in the Pennsylvania counties of
Lackawanna, Luzerne, Monroe, Susquehanna, Wayne and Wyoming;
          (y) engage in any new loan transaction with an officer or director or
related party; or
          (z) purchase any equity securities or purchase any debt securities
other than debt securities with a quality rating of “AAA” by either Standard &
Poor’s Ratings Services or Moody’s Investors Services for corporate bonds.
     Except as otherwise set forth in this Agreement and except for agreements,
arrangements or commitments entered into as a result of the transactions this
Agreement contemplates, unless provided for in a business plan, budget or
similar plan delivered to FNB prior to the date of this Agreement, in the
ordinary course of business of CBI shall not include any sale, assignment,
transfer, pledge, hypothecation or other disposition of any assets having a book
or market value, whichever is greater, in the aggregate in excess of $100,000,
other than (i) pledges of, or liens on, assets to secure government deposits,
advances made to CBI by the Federal Home Loan Bank Board or the Federal Reserve
Board, the payment of taxes, assessments, or similar charges which are not yet
due and payable, the payment of deposits, repurchase agreements, bankers
acceptances, “treasury tax and loan” accounts consistent with past practices, or
the collection and/or processing of checks, drafts of letters of credit
consistent with customary banking practices or the exercise of trust powers,

-43-



--------------------------------------------------------------------------------



 



(ii) sales of assets received in satisfaction of debts previously contracted in
the ordinary course of its banking business or (iii) issuance of loans, sales of
previously purchased government guaranteed loans, or transactions in the
investment securities portfolio by CBI or repurchase agreements made, in each
case, in the ordinary course of banking business.
     5.3 FNB Forbearances. During the period from the date of this Agreement to
the Effective Time, except as expressly contemplated or permitted by this
Agreement, FNB shall not, and shall not permit any of its Subsidiaries to,
without the prior written consent of CBI:
          (a) amend, repeal or otherwise modify any provision of the FNB Charter
or the FNB Bylaws other than those that would not be adverse to CBI or its
shareholders or those that would not impede FNB’s ability to consummate the
transactions this Agreement contemplates;
          (b) take any action, or knowingly fail to take any action, which
action or failure to act would be reasonably expected to prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a) of the Code;
          (c) take any action that is intended or is reasonably likely to result
in any of its representations or warranties set forth in this Agreement being or
becoming untrue in any material respect at any time prior to the Effective Time,
or in any of the conditions to the Merger set forth in Article VII not being
satisfied or in a violation of any provision of this Agreement, except, in every
case, as may be required by applicable law;
          (d) make any material investment either by purchase of stock or
securities, contributions to capital, property transfers or purchase of any
property or assets of any other individual, corporation or other entity, in any
case to the extent such action would be reasonably expected to prevent, or
materially impede or delay, the consummation of the transactions this Agreement
contemplates;
          (e) take any action that would materially impede or delay the ability
of the parties to obtain any necessary approvals of any Regulatory Agency or
other Governmental Entity required for the transactions this Agreement
contemplates; or
          (f) agree to take, make any commitment to take, or adopt any
resolutions of its board of directors in support of, any of the actions
prohibited by this Section 5.3.
     5.4 Voting Agreements. CBI shall deliver within 30 days after the date of
this Agreement an executed Voting Agreement from each member of the CBI Board of
Directors and Joseph P. Moore, Jr.

-44-



--------------------------------------------------------------------------------



 



ARTICLE 6
ADDITIONAL AGREEMENTS
     6.1 Regulatory Matters.
          (a) FNB agrees to prepare and file, as soon as practicable, the
Registration Statement with the SEC in connection with the issuance of FNB
Common Stock in the Merger including the Proxy Statement and prospectus and
other proxy solicitation materials of CBI constituting a part thereof and all
related documents. CBI shall prepare and furnish to FNB such information
relating to it and its directors, officers and shareholders as may be reasonably
required in connection with the above referenced documents based on its
knowledge of and access to the information required for said documents, and CBI,
and its legal, financial and accounting advisors, shall have the right to review
in advance and approve, which approval shall not be unreasonably withheld such
Registration Statement prior to its filing. CBI agrees to cooperate with FNB and
FNB’s counsel and accountants in requesting and obtaining appropriate opinions,
consents and letters from its financial advisor and independent auditor in
connection with the Registration Statement and the Proxy Statement. As long as
CBI has cooperated as described above, FNB agrees to file, or cause to be filed,
the Registration Statement and the Proxy Statement with the SEC as promptly as
reasonably practicable. Each of CBI and FNB agrees to use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as reasonably practicable after the filing
thereof. FNB also agrees to use its reasonable best efforts to obtain all
necessary state securities law or “Blue Sky” permits and approvals required to
carry out the transactions this Agreement contemplates. After the SEC has
declared the Registration Statement effective under the Securities Act, CBI
shall promptly mail at its expense the Proxy Statement to its shareholders.
          (b) Each of CBI and FNB agree that none of the respective information
supplied or to be supplied by it for inclusion or incorporation by reference in
the Registration Statement shall, at the time the Registration Statement and
each amendment or supplement thereto, if any, becomes effective under the
Securities Act, contain any untrue statement of a material fact or omit to state
any material fact required to be stated in this Agreement or necessary to make
the statements in this Agreement not misleading. Each of CBI and FNB agree that
none of the respective information supplied or to be supplied by it for
inclusion or incorporation by reference in the Proxy Statement and any amendment
or supplement thereto shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated in this Agreement or
necessary to make the statements in this Agreement not misleading. Each of CBI
and FNB further agree that if such party shall become aware prior to the
Effective Time of any information furnished by such party that would cause any
of the statements in the Registration Statement or the Proxy Statement to be
false or misleading with respect to any material fact, or to omit to state any
material fact necessary to make the statements in this Agreement not false or
misleading, to promptly

-45-



--------------------------------------------------------------------------------



 



inform the other parties thereof and an appropriate amendment or supplement
describing such information shall be filed promptly with the SEC and, to the
extent required by law, disseminated to the shareholders of CBI and/or FNB.
          (c) FNB agrees to advise CBI, promptly after FNB receives notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order or the
suspension of the qualification of FNB Common Stock for offering or sale in any
jurisdiction, of the initiation or, to the extent FNB is aware thereof, threat
of any proceeding for any such purpose, or of any request by the SEC for the
amendment or supplement of the Registration Statement or for additional
information.
          (d) The parties shall cooperate with each other and use their
respective reasonable best efforts to promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all permits, consents, approvals and
authorizations of all third parties, Regulatory Agencies and Governmental
Entities that are necessary or advisable to consummate the transactions this
Agreement contemplates, including the Merger, and to comply with the terms and
conditions of all such permits, consents, approvals and authorizations of all
such Regulatory Agencies and Governmental Entities. CBI and FNB shall have the
right to review in advance, and, to the extent practicable, each will consult
the other on, in each case subject to applicable laws relating to the exchange
of information, all the information relating to CBI or FNB, as the case may be,
and any of their respective Subsidiaries, which appear in any filing made with,
or written materials submitted to, any third party, Regulatory Agency or any
Governmental Entity in connection with the transactions this Agreement
contemplates. In exercising the foregoing right, each of the parties shall act
reasonably and as promptly as practicable. The parties shall consult with each
other with respect to the obtaining of all permits, consents, approvals and
authorizations of all third parties, Regulatory Agencies and Governmental
Entities necessary or advisable to consummate the transactions this Agreement
contemplates and each party will keep the other apprised of the status of
matters relating to completion of the transactions this Agreement contemplates.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
require FNB to take any action, or commit to take any action, or agree to any
condition or restriction, in connection with obtaining the foregoing permits,
consents, approvals and authorizations of third parties, Regulatory Agencies or
Governmental Entities, that would reasonably be expected to have a Material
Adverse Effect on FNB and its Subsidiaries, including the Surviving Company
after giving effect to the Merger, taken as a whole after the Effective Time (a
“Materially Burdensome Regulatory Condition”). In addition, CBI agrees to
cooperate and use its reasonable best efforts to assist FNB in preparing and
filing such petitions and filings, and in obtaining such permits, consents,
approvals and authorizations of third parties, Regulatory Agencies and
Governmental Entities, that may be necessary or advisable to effect any mergers
and/or consolidations of Subsidiaries of CBI and FNB following consummation of
the Merger.

-46-



--------------------------------------------------------------------------------



 



          (e) Each of FNB and CBI shall, upon request, furnish to the other all
information concerning itself, its Subsidiaries, directors, officers and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with the Proxy Statement, the Registration Statement or any other
statement, filing, notice or application made by or on behalf of FNB, CBI or any
of their respective Subsidiaries to any Regulatory Agency or Governmental Entity
in connection with the Merger and the other transactions this Agreement
contemplates.
          (f) Each of FNB and CBI shall promptly advise the other upon receiving
any communication from any Regulatory Agency or Governmental Entity whose
consent or approval is required for consummation of the transactions this
Agreement contemplates that causes such party to believe that there is a
reasonable likelihood that any Requisite Regulatory Approval, as defined in
Section 7.1(c), will not be obtained or that the receipt of any such approval
may be materially delayed.
          (g) CBI and FNB shall consult with each other before issuing any press
release with respect to the Merger or this Agreement and shall not issue any
such press release or make any such public statements without the prior consent
of the other party, which shall not be unreasonably withheld; provided, however,
that a party may, without the prior consent of the other party, but after such
consultation, to the extent practicable under the circumstances, issue such
press release or make such public statements as may upon the advice of outside
counsel be required by law or the rules or regulations of the SEC, the FDIC, the
OCC, the NYSE or FINRA. In addition, the Chief Executive Officers of CBI and FNB
shall be permitted to respond to appropriate questions about the Merger from the
press. CBI and FNB shall cooperate to develop all public announcement materials
and make appropriate management available at presentations related to the Merger
as reasonably requested by the other party.
     6.2 Access to Information.
          (a) Upon reasonable notice and subject to applicable laws relating to
the exchange of information, each of CBI and FNB shall, and shall cause each of
its Subsidiaries to, afford to the officers, employees, accountants, counsel and
other representatives of the other, reasonable access, during normal business
hours during the period prior to the Effective Time, to all its properties,
books, contracts, commitments and records, and, during such period, the parties
shall, and shall cause its Subsidiaries to, make available to the other party
all other information concerning its business, properties and personnel as the
other may reasonably request. CBI shall, and shall cause each of its
Subsidiaries to, provide to FNB a copy of each report, schedule and other
document filed or received by it during such period pursuant to the requirements
of federal or state banking laws other than reports or documents that such party
is not permitted to disclose under applicable law. Neither CBI nor FNB nor any
of their Subsidiaries shall be required to provide access to or to disclose
information where such access or disclosure would jeopardize the attorney-client
privilege of

-47-



--------------------------------------------------------------------------------



 



such party or its Subsidiaries or contravene any law, rule, regulation, order,
judgment, decree, fiduciary duty or binding agreement entered into prior to the
date of this Agreement. The parties shall make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply to the extent possible in light of those restrictions.
          (b) All information and materials provided pursuant to this Agreement
shall be subject to the provisions of the Confidentiality Agreements entered
into between CBI and FNB (the “Confidentiality Agreements”).
          (c) No investigation by either of the parties or their respective
representatives shall affect the representations and warranties of the other set
forth in this Agreement.
     6.3 CBI Shareholder Approval. CBI shall call a meeting of its shareholders
for the purpose of obtaining the requisite shareholder approval required in
connection with this Agreement and the Merger (the “CBI Shareholders Meeting”),
and shall use its reasonable best efforts to call such meeting as soon as
reasonably practicable following the Registration Statement being declared
effective giving reasonable time for printing and mailing. Subject to
Section 6.11, the Board of Directors of CBI shall recommend approval and
adoption of this Agreement, the Merger and the other transactions this Agreement
contemplates, by CBI’s shareholders and shall include such recommendation in the
Proxy Statement (the “CBI Recommendation”). Without limiting the generality of
the foregoing, CBI’s obligations pursuant to the first sentence of this
Section 6.3 shall not be affected by the commencement, public proposal, public
disclosure or communication to CBI of any Acquisition Proposal, as defined in
Section 6.11(e). Notwithstanding the foregoing, if this Agreement is terminated
pursuant to Section 8.1, CBI’s obligations pursuant to the first sentence of
this Section 6.3 shall terminate.
     6.4 Commercially Reasonable Efforts; Cooperation. Each of CBI and FNB
agrees to exercise good faith and use its commercially reasonable best efforts
to satisfy the various covenants and conditions to Closing in this Agreement,
and to consummate the transactions this Agreement contemplates as promptly as
possible.
     6.5 NYSE Approval. FNB shall cause the shares of FNB Common Stock to be
issued in the Merger to be approved for listing on the NYSE, subject to official
notice of issuance, prior to the Effective Time.
     6.6 Benefit Plans.
          (a) As soon as administratively practicable after the Effective Time,
FNB shall take all reasonable action so that employees of CBI and its
Subsidiaries shall be entitled to participate in each employee benefit plan,
program or arrangement of FNB of general

-48-



--------------------------------------------------------------------------------



 



applicability with the exception of FNB’s defined benefit pension plan (the “FNB
Plans”) to the same extent as similarly-situated employees of FNB and its
Subsidiaries, it being understood that inclusion of the employees of CBI and its
Subsidiaries in the FNB Plans may occur at different times with respect to
different plans, provided that coverage shall be continued under corresponding
Benefit Plans of CBI and its Subsidiaries until such employees are permitted to
participate in the FNB Plans and provided further, however, that nothing
contained in this Agreement shall require FNB or any of its Subsidiaries to make
any grants to any former employee of CBI under any discretionary equity
compensation plan of FNB. FNB shall cause each FNB Plans in which employees of
CBI and its Subsidiaries are eligible to participate to recognize, for purposes
of determining eligibility to participate in, the vesting of benefits under the
FNB Plans, the service of such employees with CBI and its Subsidiaries to the
same extent as such service was credited for such purpose by CBI, provided,
however, that such service shall not be recognized to the extent that such
recognition would result in a duplication of benefits. Except for the commitment
to continue those Benefit Plans of CBI and its Subsidiaries that correspond to
FNB Plans until employees of CBI and its Subsidiaries are included in such FNB
Plans, nothing in this Agreement shall limit the ability of FNB to amend or
terminate any of CBI’s Benefit Plans in accordance with and to the extent
permitted by their terms at any time permitted by such terms.
          (b) At and following the Effective Time, and except as otherwise
provided in Section 6.6(d) FNB shall honor, and the Surviving Company shall
continue to be obligated to perform, in accordance with their terms, all benefit
obligations to, and contractual rights of, current and former employees of CBI
and its Subsidiaries and current and former directors of CBI and its
Subsidiaries existing as of the Effective Date, as well as all employment,
executive severance or “change-in-control” or similar agreements, plans or
policies of CBI that are set forth on Schedule 6.6(b) of the CBI Disclosure
Schedule, subject to the receipt of any necessary approval from any Governmental
Entity. The severance or termination payments that are payable pursuant to such
agreements, plans or policies of CBI are set forth on Schedule 6.6(b) of the CBI
Disclosure Schedule. Following the consummation of the Merger and for one year
thereafter, FNB shall, to the extent not duplicative of other severance
benefits, pay employees of CBI or its Subsidiaries who are terminated for other
than cause, severance as set forth on Schedule 6.6(b) of the FNB Disclosure
Schedule. Following the expiration of the foregoing severance policy, any years
of service recognized for purposes of this Section 6.6(b) will be taken into
account under the terms of any applicable severance policy of FNB or its
Subsidiaries.
          (c) At such time as employees of CBI and its Subsidiaries become
eligible to participate in a medical, dental or health plan of FNB or its
Subsidiaries, FNB shall cause each such plan to (i) waive any preexisting
condition limitations to the extent such conditions are covered under the
applicable medical, health or dental plans of FNB and (ii) waive any waiting
period limitation or evidence of insurability requirement that would otherwise
be applicable to such employee or dependent on or after the Effective Time to
the extent such

-49-



--------------------------------------------------------------------------------



 



employee or dependent had satisfied any similar limitation or requirement under
an analogous Benefit Plan prior to the Effective Time.
          (d) Immediately prior to the Effective Time, CBI shall, at the written
request of FNB, freeze or terminate such of the CBI Benefit Plans as is
requested by FNB.
          (e) By August 31, 2010, the five principal executive officers of CBI
identified in Schedule 6.6(e) shall deliver to CBI and FNB a supplemental letter
pursuant to which such officer agrees to continue in the employment of CBI for
the respective period of time set forth in Schedule 6.6(e) and, were such
officer to leave the employment of CBI prior to the expiration of such period,
such officer shall not be entitled to receive any severance or change of control
benefits under such agreement.
     6.7 Indemnification; Directors’ and Officers’ Insurance.
          (a) In the event of any threatened or actual claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative,
including any such claim, action, suit, proceeding or investigation (each a
“Claim”) in which any individual who is now, or has been at any time prior to
the date of this Agreement, or who becomes prior to the Effective Time, a
director or officer of CBI or any of its Subsidiaries or who is or was serving
at the request of CBI or any of its Subsidiaries as a director, officer,
employee, member or otherwise of another Person (the “Indemnified Parties”), is,
or is threatened to be, made a party based in whole or in part on, or arising in
whole or in part out of, or pertaining to (i) the fact that he is or was a
director or officer of CBI or any of its Subsidiaries or was serving at the
request of CBI or any of its Subsidiaries as a director or officer of another
Person or (ii) this Agreement or any of the transactions this Agreement
contemplates, whether asserted or arising before or after the Effective Time,
the parties shall cooperate and use their best efforts to defend against and
respond thereto. From and after the Effective Time, FNB shall, and shall cause
the Surviving Company to, indemnify, defend and hold harmless, as and to the
fullest extent currently provided under applicable law, the CBI Articles, the
CBI Bylaws and any agreement set forth in Section 6.7 of the CBI Disclosure
Schedule, each such Indemnified Party against any losses, claims, damages,
liabilities, costs, expenses, including reimbursement for reasonable fees and
expenses, including fees and expenses of legal counsel, including local counsel,
incurred in advance of the final disposition of any claim, suit, proceeding or
investigation upon receipt of any undertaking required by applicable law,
judgments, fines and amounts paid in settlement in connection with any such
threatened or actual claim, action, suit, proceeding or investigation.
          (b) FNB and the Surviving Company agree that all rights to
indemnification of liabilities, including advancement of expenses, and all
limitations with respect thereto, existing in favor of any Indemnified Person,
as provided in the CBI Articles or the CBI Bylaws, shall survive the Merger and
shall continue in full force and effect, without any amendment thereto;
provided, however, that in the event any Claim is asserted or made, any

-50-



--------------------------------------------------------------------------------



 



determination required to be made with respect to whether an Indemnified
Person’s conduct complies with the standards set forth under the PBCL, the CBI
Articles or the CBI Bylaws, as the case may be, shall be made by independent
legal counsel, whose fees and expenses shall be paid by FNB and the Surviving
Company, selected by such Indemnified Person and reasonably acceptable to FNB;
and, provided further that nothing in this Section 6.7 shall impair any rights
or obligations of any current or former director or officer of CBI or its
Subsidiaries, including pursuant to the respective organizational documents of
CBI, or their respective Subsidiaries, under the PBCL or otherwise.
          (c) Prior to the Effective Time, FNB shall obtain at the expense of
CBI, and FNB shall maintain for a period of six years following the Effective
Time, directors’ and officers’ liability insurance and fiduciary liability
insurance policies in respect of acts or omissions occurring at or prior to the
Effective Time, including the transactions this Agreement contemplates, covering
the Indemnified Persons who as of the Effective Time are covered by CBI’s
directors’ and officers’ liability insurance or fiduciary liability insurance
policies, provided that FNB may substitute therefor policies of at least the
same coverage and amounts containing terms and conditions that are not less
advantageous than such policies of CBI or single premium tail coverage with
policy limits equal to CBI’s existing coverage limits, provided that in no event
shall FNB be required to expend for any one year an amount in excess of 150% of
the annual premium currently paid by CBI for such insurance (the “Insurance
Amount”), and further provided that if FNB is unable to maintain or obtain the
insurance called for by this Section 6.7(c) as a result of the preceding
provision, FNB shall use its commercially reasonable best efforts to obtain the
most advantageous coverage as is available for the maximum Insurance Amount. The
provisions of the immediately preceding sentence shall be deemed to have been
satisfied if prepaid policies have been obtained prior to the Effective Time
from an insurer or insurers selected by FNB that have an insurer financial
strength rating by A.M. Best Co. of at least “A,” which policies provide the
Indemnified Persons with coverage, from the Effective Time to the sixth
anniversary of the Effective Time, including in respect of the transactions this
Agreement contemplates, on terms that are no less advantageous to Indemnified
Persons than CBI’s D&O Insurance existing immediately prior to the date of this
Agreement. If such prepaid policies have been obtained prior to the Effective
Time, then the FNB shall maintain such policies in full force and effect and
continue the obligations thereunder.
          (d) The provisions of this Section 6.7 shall survive the Effective
Time and are intended to be for the benefit of, and shall be enforceable by,
each Indemnified Party and his or her heirs and representatives.
     6.8 Additional Agreements. In case at any time after the Effective Time any
further action is necessary or desirable to carry out the purposes of this
Agreement, including any merger between a Subsidiary of FNB, on the one hand,
and a Subsidiary of CBI, on the other hand, or to vest the Surviving Company
with full title to all properties, assets, rights,

-51-



--------------------------------------------------------------------------------



 



approvals, immunities and franchises of either party to the Merger, the proper
officers and directors of each party and their respective Subsidiaries shall
take all such necessary action as may be reasonably requested by, and at the
sole expense of, FNB.
     6.9 Advice of Changes. Each of FNB and CBI shall promptly advise the other
of any change or event (i) having or reasonably likely to have a Material
Adverse Effect on it or (ii) that it believes would or would be reasonably
likely to cause or constitute a material breach of any of its representations,
warranties or covenants contained in this Agreement; provided, however, that no
such notification shall affect the representations, warranties, covenants or
agreements of the parties, or remedies with respect thereto, or the conditions
to the obligations of the parties under this Agreement; provided, further, that
a failure to comply with this Section 6.9 shall not constitute the failure of
any condition set forth in Article VII to be satisfied unless the underlying
Material Adverse Effect or material breach would independently result in the
failure of a condition set forth in Article VII to be satisfied.
     6.10 Dividends. After the date of this Agreement, CBI shall not declare or
pay any dividend in respect of CBI Common Stock.
     6.11 Certain Actions.
          (a) From the date of this Agreement through the Effective Time, except
as otherwise permitted by this Section 6.11, CBI will not, and will not
authorize or permit any of its directors, officers, agents, employees,
investment bankers, attorneys, accountants, advisors, agents, affiliates or
representatives (collectively, “CBI Representatives”) to, directly or
indirectly, (i) initiate, solicit, encourage or take any action to facilitate,
including by way of furnishing information, any Acquisition Proposal, as defined
in Section 6.11(e)(i), or any inquiries with respect to or the making of any
Acquisition Proposal, (ii) enter into or participate in any discussions or
negotiations with, furnish any information relating to CBI or any of its
Subsidiaries or afford access to the business, properties, assets, books or
records of CBI or any of its Subsidiaries to, otherwise cooperate in any way
with, or knowingly assist, participate in, facilitate or encourage any effort by
any third party that is seeking to make, or has made, an Acquisition Proposal or
(iii) except in accordance with Section 8.1(g), approve, endorse or recommend or
enter into any letter of intent or similar document or any contract, agreement
or commitment contemplating or otherwise relating to an Acquisition Proposal.
          (b) Notwithstanding anything in this Agreement to the contrary, CBI
and its Board of Directors shall be permitted (i) to comply with Rule 14d-9 and
Rule 14e-2 promulgated under the Exchange Act with regard to an Acquisition
Proposal provided that the Board of Directors of CBI shall not withdraw or
modify in a manner adverse to FNB the CBI Recommendation except as set forth in
subsection (iii) below, (ii) to engage in any discussions or negotiations with,
and provide any information to, any third party in response to a Superior
Proposal, as defined in Section 6.11(e)(ii), by any such third party, if and
only to the extent that (x) CBI’s Board of Directors concludes in good faith,
after consultation with

-52-



--------------------------------------------------------------------------------



 



outside counsel, that failure to do so could reasonably be expected to breach
its fiduciary duties under applicable law, (y) prior to providing any
information or data to any third party in connection with a Superior Proposal by
any such third party, CBI’s Board of Directors receives from such third party an
executed confidentiality agreement, which confidentiality terms shall be no less
favorable to CBI than those contained in the Confidentiality Agreements between
CBI and FNB, a copy of which executed confidentiality agreement shall have been
provided to FNB for informational purposes and (z) at least 72 hours prior to
providing any information or data to any third party or entering into
discussions or negotiations with any third party, CBI promptly notifies FNB in
writing of the name of such third party and the material terms and conditions of
any such Superior Proposal and (iii) to withdraw, modify, qualify in a manner
adverse to FNB, condition or refuse to make the CBI Recommendation (the “Change
in CBI Recommendation”) if CBI’s Board of Directors concludes in good faith,
after consultation with outside counsel and financial advisors, that failure to
do so could reasonably be expected to breach its fiduciary duties under
applicable law.
          (c) CBI will promptly, and in any event within 24 hours, notify FNB in
writing of the receipt of any Acquisition Proposal or any information related
thereto, which notification shall describe the Acquisition Proposal and identify
the third party making the same.
          (d) CBI agrees that it will, and will cause the CBI Representatives
to, immediately cease and cause to be terminated any activities, discussions or
negotiations existing as of the date of this Agreement with any parties
conducted heretofore with respect to any Acquisition Proposal.
          (e) For purposes of this Agreement:
               (i) The term “Acquisition Proposal” means any inquiry, proposal
or offer, filing of any regulatory application or notice, whether in draft or
final form, or disclosure of an intention to do any of the foregoing from any
person relating to any (w) direct or indirect acquisition or purchase of a
business that constitutes a substantial, i.e., 20% or more, portion of the net
revenues, net income or net assets of CBI and its Subsidiaries, taken as a
whole, (x) direct or indirect acquisition or purchase of CBI Common Stock after
the date of this Agreement by a Person who on the date of this Agreement does
not own 10% or more of CBI Common Stock and such Person by reason of such
purchase or acquisition first becomes the owner of 10% or more of CBI Common
Stock after the date of this Agreement or the direct or indirect acquisition or
purchase of 5% or more of CBI Common Stock after the date of this Agreement by a
Person who on the date of this Agreement owns 10% or more of CBI Common Stock,
(y) tender offer or exchange offer that if consummated would result in any
Person beneficially owning 10% or more of any class of equity securities of CBI
or (z) merger, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving CBI other than the
transactions this Agreement contemplates.

-53-



--------------------------------------------------------------------------------



 



               (ii) The term “Superior Proposal” means any bona fide,
unsolicited written Acquisition Proposal made by a Third Party to acquire more
than 50% of the combined voting power of the shares of CBI Common Stock then
outstanding or all or substantially all of CBI’s consolidated assets for
consideration consisting of cash and/or securities that is on terms that the
Board of Directors of CBI in good faith concludes, after consultation with its
financial advisors and outside counsel, taking into account, among other things,
all legal, financial, regulatory and other aspects of the proposal and the
person making the proposal, including any break-up fees, expense reimbursement
provisions and conditions to consummation, (A) is on terms that the Board of
Directors of CBI in its good faith judgment believes to be more favorable to CBI
than the Merger, (B) for which financing, to the extent required, is then fully
committed or reasonably determined to be available by the Board of Directors of
CBI and (C) is reasonably capable of being completed.
          (f) If a Payment Event, as defined in Section 6.11(g), occurs, CBI
shall pay to FNB by wire transfer of immediately available funds, within two
business days following such Payment Event, a fee of $2.8 million (the “Break-up
Fee”), provided, however, that if a Payment Event occurs, CBI shall have no
obligation to pay FNB’s expenses under Section 9.3(b).
          (g) The term “Payment Event” means any of the following:
               (i) the termination of this Agreement by FNB pursuant to
Section 8.1(f)(i);
               (ii) the termination of this Agreement by CBI pursuant to
Section 8.1(g);
               (iii) the termination of this Agreement pursuant to any other
Section following the commencement of a tender offer or exchange offer for 25%
or more of the outstanding shares of CBI Common Stock and CBI shall not have
sent to its shareholders, within 10 business days after the commencement of such
tender offer or exchange offer, a statement that the Board of Directors of CBI
recommends rejection of such tender offer or exchange offer; or
               (iv) the occurrence of any of the following events within
18 months of the termination of this Agreement pursuant to Section 8.1(f)(i),
provided that an Acquisition Proposal shall have been made by a Third Party
after the date of this Agreement and prior to such termination that shall not
have been withdrawn in good faith prior to such termination: (A) CBI enters into
an agreement to merge with or into, or be acquired, directly or indirectly, by
merger or otherwise by, such Third Party, (B) such Third Party, directly or
indirectly, acquires substantially all of the total assets of CBI and its
Subsidiaries, taken as a whole or (C) such Third Party, directly or indirectly,
acquires more than 50% of the outstanding shares of

-54-



--------------------------------------------------------------------------------



 



CBI Common Stock. As used in this Agreement, “Third Party” means any person as
defined in Section 13(d) of the Exchange Act other than FNB or its affiliates.
          (h) CBI acknowledges that the agreements contained in Section 6.11(e)
are an integral part of the transactions contemplated in this Agreement and that
without these agreements FNB would not enter into this Agreement. Accordingly,
in the event CBI fails to pay to FNB the Break-up Fee, promptly when due, CBI
shall, in addition thereto, pay to FNB all costs and expenses, including
attorneys’ fees and disbursements, incurred in collecting such Break-up Fee
together with interest on the amount of the Break-up Fee or any unpaid portion
thereof, from the date such payment was due until the date such payment is
received by FNB, accrued at the fluctuating prime rate as quoted in The Wall
Street Journal as in effect from time to time during the period.
     6.12 Transition. Commencing following the date of this Agreement, FNB and
CBI shall, and shall cause their respective Subsidiaries to, use their
reasonable best efforts to facilitate the integration, from and after the
Closing, of CBI and its Subsidiaries with the businesses of FNB and its
Subsidiaries, without taking action that would, in effect, give FNB control over
the management or policies of CBI or any of its Subsidiaries. Without limiting
the generality of the foregoing, from the date of this Agreement through the
Closing Date and consistent with the performance of their day-to-day operations,
the continuous operation of CBI and its Subsidiaries in the ordinary course of
business and applicable law, CBI shall cause the employees and officers of CBI
and its Subsidiaries, including the Bank, to cooperate with FNB in performing
tasks reasonably required in connection with such integration.
     6.13 Tax Representation Letters. Officers of FNB and CBI shall execute and
deliver to Duane Morris LLP, tax counsel to FNB, and Saul Ewing, LLP, special
tax counsel to CBI, “Tax Representation Letters” substantially in the form
agreed to by the parties and such law firms at such time or times as may be
reasonably requested by such law firms, including at the time the Proxy
Statement and Registration Statement are declared effective by the SEC and at
the Effective Time, in connection with such tax counsel’s delivery of opinions
pursuant to Section 7.2(c) and Section 7.3(c) of this Agreement.
     6.14 Moore Voting Agreement. Joseph P. Moore, Jr. shall have entered into
an agreement with FNB in a form acceptable to FNB pursuant to which he agrees to
vote all of the shares of CBI that he owns of record or beneficially in favor of
the adoption of this Agreement and the Merger this Agreement contemplates.
ARTICLE 7
CONDITIONS PRECEDENT
     7.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of the parties to effect the Merger shall be subject to
the satisfaction or waiver,

-55-



--------------------------------------------------------------------------------



 



where permitted by applicable law, at or prior to the Effective Time of the
following conditions:
          (a) Shareholder Approval. This Agreement and the Merger this Agreement
contemplates shall have been approved and adopted by the requisite affirmative
vote of the holders of CBI Common Stock entitled to vote thereon.
          (b) NYSE Listing. The shares of FNB Common Stock to be issued to the
holders of CBI Common Stock upon consummation of the Merger shall have been
authorized for listing on the NYSE, subject to official notice of issuance,
provided FNB shall have used its reasonable best efforts to cause such
authorization of listing on the NYSE.
          (c) Regulatory Approvals. All regulatory approvals set forth in
Sections 3.4 and 4.4 required to consummate the transactions this Agreement
contemplates, including the Merger, shall have been obtained and shall remain in
full force and effect and all statutory waiting periods in respect thereof shall
have expired, all such approvals and the expiration of all such waiting periods
being referred as the “Requisite Regulatory Approvals”.
          (d) Registration Statement. The Registration Statement shall have
become effective under the Securities Act and no stop order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceedings for that purpose shall have been initiated or threatened by the SEC.
          (e) No Injunctions or Restraints; Illegality. No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition (an “Injunction”) preventing the consummation of the
Merger or any of the other transactions this Agreement contemplates shall be in
effect, provided FNB shall have used its reasonable best efforts to have
removed, lifted or resolved such legal restraint or prohibition. No statute,
rule, regulation, order, Injunction or decree shall have been enacted, entered,
promulgated or enforced by any Governmental Entity that prohibits or makes
illegal consummation of the Merger.
          (f) Affiliates. Each member of the Board of Directors of CBI and any
person who holds of record or beneficially 5% or more of the outstanding shares
of CBI Common Stock shall have executed and delivered to FNB an Affiliates
Letter in substantially the form of Exhibit C to this Agreement.
     7.2 Conditions to Obligation of FNB to Effect the Merger. The obligation of
FNB to effect the Merger is also subject to the satisfaction or waiver by FNB,
where permitted by applicable law, at or prior to the Effective Time, of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of CBI contained in this Agreement that are qualified by materiality, including
Section 3.18, or contained in Section 3.2 shall be true and correct as of the
date of this Agreement and as of

-56-



--------------------------------------------------------------------------------



 



the Closing Date as though made on and as of the Closing Date and the
representations and warranties of CBI contained in this Agreement that are not
so qualified shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except in each case to the extent any such representation or
warranty expressly speaks as of an earlier specified date, in which case, as of
such date, except in each case where the failure of the representations and
warranties, other than the representations and warranties set forth in
Section 3.1, to be so true and correct, without giving effect to any
qualification as to “material,” “materiality,” “material adverse effect” or
similar qualifications, are not, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect on CBI and FNB shall have received
a certificate signed on behalf of CBI by the Chief Executive Officer or the
Chief Financial Officer of CBI to the foregoing effect.
          (b) Performance of Obligations of CBI. CBI shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date and FNB shall have received a
certificate signed on behalf of CBI by the Chief Executive Officer or the Chief
Financial Officer of CBI to such effect.
          (c) Federal Tax Opinion. FNB shall have received the opinion of its
counsel, Duane Morris LLP, in form and substance reasonably satisfactory to FNB,
dated the Closing Date, to the effect that, on the basis of facts,
representations and assumptions set forth in such opinion, the Merger will be
treated as a reorganization within the meaning of Section 368(a) of the Code. In
rendering such opinion, counsel may require and rely upon representations
contained in certificates of officers of CBI and FNB, reasonably satisfactory in
form and substance to it.
          (d) Environmental Reports. At the request of FNB, CBI shall have
furnished FNB with a Phase I environmental study with respect to all real
property owned by CBI or any of its Subsidiaries, which Phase I environmental
study shall be at the sole cost and expense of FNB, the findings of which shall
be commercially acceptable to FNB who shall not unreasonably withhold such
acceptance.
          (e) No Materially Burdensome Regulatory Condition. None of the
Requisite Regulatory Approvals shall have resulted in the imposition of a
Materially Burdensome Regulatory Condition.
     7.3 Conditions to Obligation of CBI to Effect the Merger. The obligation of
CBI to effect the Merger is also subject to the satisfaction or waiver by CBI,
where permitted by applicable law, at or prior to the Effective Time of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of FNB contained in this Agreement that are qualified by materiality shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the

-57-



--------------------------------------------------------------------------------



 



Closing Date and the representations and warranties of FNB contained in this
Agreement that are not so qualified shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date, except in each case to the extent any such
representation or warranty expressly speaks as of an earlier specified date, in
which case, as of such date, except in each case where the failure of the
representations and warranties to be so true and correct, without giving effect
to any qualification as to “material,” “materiality,” “material adverse effect”
or similar qualifications, are not, individually or in the aggregate, reasonably
likely to result in a Material Adverse Effect on FNB and CBI shall have received
a certificate signed on behalf of FNB by the Chief Executive Officer or the
Chief Financial Officer of FNB to the foregoing effect.
          (b) Performance of Obligations of FNB. FNB shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and CBI shall have received a
certificate signed on behalf of FNB by the Chief Executive Officer or the Chief
Financial Officer of FNB to such effect.
          (c) Federal Tax Opinion. CBI shall have received the opinion of its
special tax counsel, Saul Ewing, LLP, in form and substance reasonably
satisfactory to CBI, dated the Closing Date, to the effect that, on the basis of
facts, representations and assumptions set forth in such opinion, the Merger
will be treated as a reorganization within the meaning of Section 368(a) of the
Code. In rendering such opinion, counsel may require and rely upon
representations contained in certificates of officers of CBI and FNB, reasonably
satisfactory in form and substance to it.
ARTICLE 8
TERMINATION AND AMENDMENT
     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Date, and the Merger may be abandoned:
          (a) Mutual Consent. By the mutual consent in writing of FNB and CBI if
the Board of Directors of each so determines by vote of a majority of the
members of its entire Board.
          (b) Breach.
               (i) By FNB, if (A) any of the representations and warranties of
CBI contained in this Agreement shall fail to be true and correct such that the
condition set forth in Section 7.2(a) would not be satisfied or (B) CBI shall
have breached or failed to comply with any of its obligations under this
Agreement such that the conditions set forth in Sections 7.1 or 7.2(b) would not
be satisfied, in either case other than as a result of a material breach by FNB
of any of its obligations under this Agreement and such failure or breach with
respect to any such representation, warranty or obligation cannot be cured, or,
if curable, shall continue

-58-



--------------------------------------------------------------------------------



 



unremedied for a period of 30 days after CBI has received written notice from
FNB of the occurrence of such failure or breach, but in no event shall such
30-day period extend beyond June 30, 2011.
               (ii) By CBI, if (A) any of the representations and warranties of
FNB contained in this Agreement shall fail to be true and correct such that the
condition set forth in Section 7.3(a) would not be satisfied or (B) FNB shall
have breached or failed to comply with any of its obligations under this
Agreement such that the conditions set forth in Sections 7.1 or 7.3(b) would not
be satisfied, in either case other than as a result of a material breach by CBI
of any of its obligations under this Agreement and such failure or breach with
respect to any such representation, warranty or obligation cannot be cured, or,
if curable, shall continue unremedied for a period of 30 days after FNB has
received written notice from CBI of the occurrence of such failure or breach,
but in no event shall such 30-day period extend beyond June 30, 2011.
          (c) Delay. By FNB or CBI, if its Board of Directors so determines by
vote of a majority of the members of its entire Board, in the event that the
Merger is not consummated on or before 5:00 p.m., Eastern Daylight Time on
June 30, 2011, except to the extent that the failure of the Merger then to be
consummated by such date shall be due to the failure of the party seeking to
terminate pursuant to this Section 8.1(c) to perform or observe the covenants
and agreements of such party set forth in this Agreement.
          (d) No Regulatory Approval. By FNB or CBI, if its Board of Directors
so determines by a vote of a majority of the members of its entire Board, in the
event the approval of any Governmental Entity required for consummation of the
Merger this Agreement contemplates shall have been denied by final nonappealable
action of such Governmental Entity or an application therefor shall have been
permanently withdrawn at the request of a Governmental Entity, provided,
however, that no party shall have the right to terminate this Agreement pursuant
to this Section 8.1(d) if such denial shall be due to the failure of the party
seeking to terminate this Agreement to perform or observe the covenants of such
party set forth in this Agreement.
          (e) No CBI Shareholder Approval. By FNB, or by CBI provided that CBI
shall not be in material breach of any of its obligations under Section 6.3, if
any approval of the shareholders of CBI this Agreement contemplates shall not
have been obtained by reason of the failure to obtain the required vote at the
CBI Shareholder Meeting or at any adjournment or postponement thereof.
          (f) Failure to Recommend. At any time prior to the CBI Shareholder
Meeting, by FNB if (i) CBI shall have breached Section 6.3 in any respect
materially adverse to FNB, (ii) the CBI Board of Directors shall have failed to
make the CBI Recommendation or shall have effected a Change in CBI
Recommendation, (iii) the CBI Board shall have recommended approval of an
Acquisition Proposal or (iv) CBI shall have materially breached

-59-



--------------------------------------------------------------------------------



 



its obligations under Section 6.3 by failing to call, give notice of, convene
and hold the CBI Shareholder Meeting.
          (g) Superior Proposal. At any time prior to the date of mailing of the
Proxy Statement, by CBI in order to enter concurrently into an Acquisition
Proposal that has been received by CBI and the CBI Board of Directors in
compliance with Sections 6.11(a) and (b) and that CBI’s Board of Directors
concludes in good faith, in consultation with its financial and legal advisors,
that such Acquisition Proposal is a Superior Proposal; provided, however, that
this Agreement may be terminated by CBI pursuant to this Section 8.1(g) only
after the fifth business day following CBI’s provision of written notice to FNB
advising FNB, that the CBI Board of Directors is prepared to accept a Superior
Proposal, it being agreed that the delivery of such notice shall not entitle FNB
to terminate this Agreement pursuant to this Section 8.1(g) and only if
(i) during such five-business day period, CBI has caused its financial and legal
advisors to negotiate with FNB in good faith to make such adjustments in the
terms and conditions of this Agreement such that such Acquisition Proposal would
no longer constitute a Superior Proposal and (ii) CBI’s Board of Directors has
considered such adjustments in the terms and conditions of this Agreement
resulting from such negotiations and has concluded in good faith, based upon
consultation with its financial and legal advisers, that such Acquisition
Proposal remains a Superior Proposal even after giving effect to the adjustments
proposed by FNB and further provided that such termination shall not be
effective until CBI has paid the Break-up Fee to FNB.
     8.2 Effect of Termination. In the event of termination of this Agreement by
either FNB or CBI as provided in Section 8.1, this Agreement shall forthwith
become void and have no effect except (i) Sections 6.1(g), 6.2(b), 6.11(f)-(h),
8.2, 8.3, 9.3 and 9.8 shall survive any termination of this Agreement and
(ii) notwithstanding anything to the contrary contained in this Agreement, no
party shall be relieved or released from any liability or damages arising out of
its willful breach of any of the provisions of this Agreement.
     8.3 Amendment. Subject to compliance with applicable law and
Section 1.1(b), this Agreement may be amended by the parties, by action taken or
authorized by their respective Boards of Directors at any time before or after
approval of the matters presented in connection with Merger by the shareholders
of CBI; provided, however, that after any approval of the transactions this
Agreement contemplates by the shareholders of CBI, there may not be, without
further approval of their shareholders, any amendment of this Agreement that
requires such further approval under applicable law. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties.
     8.4 Extension; Waiver. At any time prior to the Effective Time, the
parties, by action taken or authorized by their respective Board of Directors,
may, to the extent legally allowed, (i) extend the time for the performance of
any of the obligations or other acts of the other party, (ii) waive any
inaccuracies in the representations and warranties contained in this Agreement
and (iii) waive compliance with any of the agreements or conditions

-60-



--------------------------------------------------------------------------------



 



contained in this Agreement; provided, however, that after any approval of the
transactions this Agreement contemplates by the shareholders of CBI, there may
not be, without further approval of their shareholders, any extension or waiver
of this Agreement or any portion of this Agreement that changes the amount or
form of the consideration to be delivered to the holders of CBI Common Stock and
the holders of FNB Common Stock under this Agreement, other than as this
Agreement contemplates. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party, but such extension or waiver or failure to
insist on strict compliance with an obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.
ARTICLE 9
GENERAL PROVISIONS
     9.1 Closing. On the terms and subject to conditions set forth in this
Agreement, the closing of the Merger (the “Closing”) shall take place at
10:00 a.m. on a date and at a place to be specified by the parties, which date
shall be no later than five business days after the satisfaction or waiver,
subject to applicable law, of the latest to occur of the conditions set forth in
Article 7, other than those conditions that by their nature are to be satisfied
or waived at the Closing, unless extended by mutual written agreement of the
parties (the “Closing Date”).
     9.2 Nonsurvival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and agreements set forth in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, except for Articles 1, 2 and 9 and Sections 6.6,
6.7, 6.8 and 6.13.
     9.3 Expenses.
          (a) Each party to this Agreement will bear all expenses incurred by it
in connection with this Agreement and the transactions this Agreement
contemplates, including fees and expenses of its own financial consultants,
accountants and counsel, except that expenses of printing the Proxy Statement
and the registration fee to be paid to the SEC in connection with the
Registration Statement shall be shared equally between CBI and FNB, and provided
further that nothing contained in this Agreement shall limit either party’s
rights to recover any liabilities or damages arising out of the other party’s
willful breach of any provision of this Agreement.
          (b) In the event that this Agreement is terminated by:
               (i) FNB pursuant to Section 8.1(b)(i); or
               (ii) CBI pursuant to Section 8.1(b)(ii).

-61-



--------------------------------------------------------------------------------



 



then the non-terminating party shall pay to the terminating party by wire
transfer of immediately available funds, within two business days following
delivery of a statement of such expenses, all out-of-pocket costs and expenses,
up to a maximum of $500,000, including without limitation, professional fees of
legal counsel, financial advisors and accountants, and their expenses, actually
incurred by the terminating party in connection with the Merger and this
Agreement.
     9.4 Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via facsimile, with confirmation, mailed by registered or certified mail,
return receipt requested, or delivered by an express courier, with confirmation,
to the parties at the following addresses or at such other address for a party
as shall be specified by like notice:
          (a) if to CBI, to:

      Comm Bancorp, Inc.
125 North State Street
Clarks Summit, PA 18411
Attention: William F. Farber, Sr., President
Facsimile: 570-587-3761

      with a copy to:

      Saidis Sullivan Law
26 West High Street
Carlisle, PA 17013
Attention: John B. Lampi, Esq.
Facsimile: 717-243-6486

          (b) if to FNB, to:

      F.N.B. Corporation
One F.N.B. Boulevard
Hermitage, PA 16148
Attention: Stephen J. Gurgovits, President and Chief Executive Officer
Facsimile (724) 983-3515

-62-



--------------------------------------------------------------------------------



 



      with a copy to:

        Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103
Attention: Frederick W. Dreher, Esq.
Facsimile: (215) 979-1213

     9.5 Interpretation. When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference shall be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The CBI Disclosure Schedule and the FNB Disclosure Schedule, as
well as all other schedules and all exhibits to this Agreement, shall be deemed
part of this Agreement and included in any reference to this Agreement. This
Agreement shall not be interpreted or construed to require any person to take
any action, or fail to take any action, if to do so would violate any applicable
law. In this Agreement, “knowledge” or “Knowledge” means the knowledge as of the
date referenced of executive officers of the applicable party following inquiry
of persons within their organization and its Subsidiaries who would be
reasonably expected to be knowledgeable about the relevant subject matter.
     9.6 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party, it being understood that each party need not
sign the same counterpart.
     9.7 Entire Agreement. This Agreement, including the documents and the
instruments referred to in this Agreement, together with the Confidentiality
Agreements, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter of this Agreement, other than the Confidentiality Agreements.
     9.8 Governing Law; Jurisdiction.
          (a) This Agreement, the Merger and all claims arising hereunder or
relating to this Agreement, shall be governed and construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to the principles of conflicts of law thereof.
          (b) Each of the parties to this Agreement irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Pennsylvania state

-63-



--------------------------------------------------------------------------------



 



court or the United States District Court for the Western District of
Pennsylvania, in any action or proceeding arising out of or relating to this
Agreement. Each of the parties to this Agreement agrees that, subject to rights
with respect to post-trial motions and rights of appeal or other avenues of
review, a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each of the parties to this Agreement irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any Pennsylvania state court or the United States District Court for the Western
District of Pennsylvania. Each of the parties to this Agreement irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.8.
     9.9 Severability. Except to the extent that application of this Section 9.9
would have a Material Adverse Effect on CBI or FNB, any term or provision of
this Agreement that is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable. In all
such cases, the parties shall use their reasonable best efforts to substitute a
valid, legal and enforceable provision that, insofar as practicable, implements
the original purposes and intents of this Agreement.

-64-



--------------------------------------------------------------------------------



 



     9.10 Assignment; Third Party Beneficiaries. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned
by either of the parties, whether by operation of law or otherwise, without the
prior written consent of the other party. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by each of the parties and their respective successors and assigns. Except as
otherwise specifically provided in Section 6.6 and 6.7, this Agreement,
including the documents and instruments referred to in this Agreement, is not
intended to and does not confer upon any person other than the parties to this
Agreement any rights or remedies under this Agreement.

-65-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the duly authorized officers of F.N.B. Corporation and
Comm Bancorp, Inc. have executed this Agreement as of the date first above
written.

            F.N.B. CORPORATION
      By:   /s/ Stephen J. Gurgovits         Stephen J. Gurgovits,       
President and Chief Executive Officer        COMM BANCORP, INC.
      By:   /s/ William F. Farber, Sr.         William F. Farber, Sr.,       
Chairman of the Board, President and
Chief Executive Officer     

-66-